

Exhibit 10.1


[sorq2201310qex101pg1.jpg]




TERM LOAN AGREEMENT
by and among
KBS SOR 1800 WEST LOOP SOUTH, LLC,
a Delaware limited liability company, and


KBS SOR IRON POINT, LLC,
a Delaware limited liability company,


as Borrowers,
and
BANK OF AMERICA, N.A.,
a national banking association,
as Lender,
with respect to
1800 West Loop Office Tower, 1800 West Loop South, Houston, Texas, and
Iron Point Business Park, 1110-1180 Iron Point Road, Folsom, California





--------------------------------------------------------------------------------



Term Loan Agreement
This Term Loan Agreement (this “Agreement”) is made as of the 1st day of May,
2013, by and among KBS SOR 1800 WEST LOOP SOUTH, LLC, a Delaware limited
liability company (“West Loop”), and KBS SOR IRON POINT, LLC, a Delaware limited
liability company (“Iron Point”; West Loop and Iron Point shall be hereinafter
referred to, individually, as a “Borrower” and, collectively, as “Borrowers”),
and BANK OF AMERICA, N.A., a national banking association (“Lender”).
Recitals
Borrowers have applied to Lender for a loan for the purpose of reimbursing
Borrowers for certain costs and expense incurred by Borrowers in connection with
the acquisition of the real property that will serve as security for the Loan
(as defined below), and to pay or reimburse Borrowers for certain other costs
and expenses. Lender has agreed to make the loan on the terms and conditions set
forth in this Agreement and in the other documents evidencing and securing the
loan.
Now, therefore, in consideration of the premises, and in further consideration
of the mutual covenants and agreements herein set forth, the parties covenant
and agree as follows:
Agreements
Article I
General Information.
Section 1.1    Conditions to Closing.
The conditions precedent to closing the Loan and recording the Security
Instruments are set forth in the Closing Checklist.
Section 1.2    Schedules.
The Schedules attached to this Agreement are incorporated herein and made a part
hereof.
Section 1.3    Defined Terms.
Capitalized terms in this Agreement shall have the meanings ascribed to such
terms in the Preamble hereto and in Schedule 1.
Article II
Terms of the Loan.
Section 2.1    The Loan.
Borrowers agree to borrow the Loan from Lender, and Lender agrees to lend the
Loan to Borrowers, subject to the terms and conditions herein set forth, in an
amount not to exceed the Loan Amount. Interest shall accrue and be payable in
arrears only on sums advanced hereunder for the period of time outstanding.
Except as expressly provided in Section 2.2(c), the Loan is not a revolving
loan; amounts repaid may not be re-borrowed except as expressly provided in
Section 2.2(c).

1

--------------------------------------------------------------------------------



Section 2.2    Closing/Initial Advance Funds.
(a)    As a condition to closing, Borrowers shall deposit into an escrow
established with Commonwealth Land Title Insurance Company (“Title Company”)
Borrowers’ own funds, and not proceeds of the Loan, in an amount sufficient to
pay (i) Lender’s general closing costs in an amount equal to $362,250.00,
(ii) Lender appraisal fees and costs in an amount equal to $15,000.00,
(iii) Lender’s legal fees in connection with the closing of the Loan, and
(iv) and all of Title Company’s costs and expenses in connection with the
closing of the Loan, including those which may be incurred for issuing a title
policy and endorsements, escrow fees, photocopying, recording and filing fees,
mortgage taxes, title company services and all other such fees, charges and
taxes. No Loan proceeds shall be disbursed at closing.
(b)    Following closing, Borrowers may borrow, and subsequently repay and
reborrow, amounts constituting Initial Advance Funds under this Agreement, so
long as (x) the principal amount of the Loan outstanding as Initial Advance
Funds at any time does not exceed the Initial Advance Funds Limit, and (y) the
outstanding principal balance of the Loan (including all amounts advance as
Initial Advance Funds and under the TILC/Capital Expenditures Holdback) does not
exceed the Loan Amount. Borrowers shall pay to Lender, within five (5) days of
written demand by Lender, any amounts necessary to comply with the preceding
sentence. Prior to expiration of the Revolving Availability Period, Initial
Advance Funds shall be disbursed to Borrower (but not more frequently than three
(3) disbursements per month), subject to the following terms and conditions:
(i)    no Default or Event of Default shall exist;
(ii)    Lender shall have received a draw request signed by an Authorized Signer
in the form of Schedule 3 or in another form approved by Lender; and
(iii)    the amount of the requested disbursement will not, (A) when added to
the principal amount of the Loan outstanding as Initial Advance Funds, exceed
the Initial Advance Funds Limit, or (B) when added to the outstanding principal
balance of the Loan (including all amounts advance as Initial Advance Funds and
under the TILC/Capital Expenditures Holdback), exceed the Loan Amount.
Lender shall fund any disbursement of Initial Advance Funds within five (5)
Banking Days of satisfaction of the foregoing conditions.
Section 2.3    Holdback for Tenant Improvements, Leasing Commissions and Capital
Improvements.
At closing, Lender will establish the TILC/Capital Expenditures Holdback. Lender
will advance the TILC/Capital Expenditures Holdback funds in accordance with the
terms and conditions of Schedule 2, to pay or reimburse Borrowers for costs and
expenses incurred by a Borrower for Tenant Improvements, Leasing Commissions and
Capital Improvements.
Section 2.4    Automatic Deduction.
(a)    Throughout the term of the Loan, Borrowers shall maintain the Checking
Account in good standing with Lender. Each Borrower hereby grants to Lender a
security interest in the Checking Account for the purpose of securing the
Obligations.
(b)    Each Borrower agrees that monthly payments on the Note will be deducted
automatically on their due dates from the Checking Account (or such other
account designated by Borrowers). Lender is hereby authorized to apply the
amounts so debited to Borrower’s obligations under the Loan.

2

--------------------------------------------------------------------------------



Notwithstanding the foregoing, Lender will not automatically deduct the
principal payment at maturity from the Checking Account (or such other account
designated by Borrowers).
(c)    Lender will debit the Checking Account (or such other account designated
by Borrowers) on the dates the payments become due. If a due date does not fall
on a Banking Day, Lender will debit the Checking Account (or such other account
designated by Borrowers) on the first Banking Day following the due date.
(d)    Borrowers shall maintain sufficient funds in the Checking Account (or
such other account designated by Borrowers) on the dates Lender enters debits
authorized by this Agreement. If there are insufficient funds in the Checking
Account (or such other account designated by Borrowers) on the date Lender
enters any debit authorized by this Agreement, without limiting Lender’s other
remedies in such an event, the debit will be reversed in whole or in part, in
Lender’s sole and absolute discretion, and such amount not debited shall be
deemed to be unpaid and shall be immediately due and payable in accordance with
the terms of the Note.
Section 2.5    Liability of Lender.
Lender shall in no event be responsible or liable to any Person other than
Borrowers for the disbursement of or failure to disburse the Loan proceeds or
any part thereof and no Person other than Borrowers shall have any right or
claim against Lender under this Agreement or the other Loan Documents.
Section 2.6    Releases and Reconveyances.
(a)    At the request of a Borrower, which request shall be delivered to Lender
in writing not less than thirty (30) days prior to the date of any proposed
release or reconveyance, Lender shall promptly issue a release or reconveyance
(as applicable) from the lien of a Security Instrument the entirety of the
Property encumbered thereby so long as all of the following conditions are
satisfied at the time of, and with respect to, the release or reconveyance:
(i)    No Default or Event of Default has occurred and is continuing.
(ii)    Lender has been paid, in immediately available funds, the cost of
preparing and delivering the release or reconveyance and of any title insurance
endorsements reasonably required by Lender (to the extent available), and Lender
has been paid, in immediately available funds (which funds may be Borrowers’ own
funds and not necessarily proceeds from the sale or other transfer of the
applicable Property), a release price (the “Property Release Price”) in an
amount equal to the greater of (A) the Minimum Release Price for such Property,
and (B) an amount sufficient to cause the Property that will remain subject to a
Security Instrument after such release or reconveyance to satisfy each of the
following requirements: (1) the Loan-to-Value Ratio of such remaining Property
(based upon then-current appraisals of such remaining Property) shall be not
more than sixty-five percent (65%), and (2) such remaining Property would,
during the preceding six (6) month period, satisfy an Ongoing Debt Service
Coverage Ratio, calculated retrospectively as of the then-most recent Test Date,
of at least 1.35 to 1.00.
(b)    At the request of a Borrower, which request shall be delivered to Lender
in writing not less than thirty (30) days prior to the date of any proposed
release or reconveyance, Lender shall promptly issue a release or reconveyance
(as applicable) from the lien of a Security Instrument a portion of the Property
encumbered thereby (a “Release Pad”) so long as all of the following conditions
are satisfied at the time of, and with respect to, the release or reconveyance:

3

--------------------------------------------------------------------------------



(i)    No Default or Event of Default has occurred and is continuing.
(ii)    The Release Pad and the portion of the Property to remain subject to the
lien of the applicable Security Instrument shall each constitute one or more
legal lots which may be legally conveyed in accordance with applicable law.
(iii)    The release of the Release Pad will not result in (and the Release Pad
shall be subject to such reciprocal easement agreements or other agreements to
prevent) the loss by the portion of the Property which remains subject to the
lien of the applicable Security Instrument of reasonable access to a public
street, the use of necessary easements or utilities, or any parking availability
which is reasonably necessary for the use and operation of such Property for its
intended purpose.
(iv)    Lender has been paid, in immediately available funds, the cost of
preparing and delivering the release or reconveyance and of any title insurance
endorsements reasonably required by Lender (to the extent available), and Lender
has been paid, in immediately available funds (which funds may be Borrowers’ own
funds and not necessarily proceeds from the sale or other transfer of the
applicable Property), a release price (the “Pad Release Price”) in an amount
equal to, (A) if the release or reconveyance of the Release Pad shall occur
prior to a Repayment Guaranty Termination Event, an amount sufficient to cause
all Property that will remain subject to a Security Instrument after such
release or reconveyance to satisfy each of the following requirements: (1) the
Loan-to-Value Ratio of such remaining Property (based upon then-current
appraisals of such remaining Property) shall be not more than seventy percent
(70%), and (2) such remaining Property would, during the preceding six (6) month
period, satisfy an Ongoing Debt Service Coverage Ratio, calculated
retrospectively as of the then-most recent Test Date, of at least 1.25 to 1.00,
and (B) if the release or reconveyance of the Release Pad shall occur after a
Repayment Guaranty Termination Event, an amount sufficient to cause all Property
that will remain subject to a Security Instrument after such release or
reconveyance to satisfy each of the following requirements: (1) the
Loan-to-Value Ratio of such remaining Property (based upon then-current
appraisals of such remaining Property) shall be not more than sixty-five percent
(65%), and (2) such remaining Property would, during the preceding six (6) month
period, satisfy an Ongoing Debt Service Coverage Ratio, calculated
retrospectively as of the then-most recent Test Date, of at least 1.35 to 1.00.
(c)    Any Property Release Price or Pad Release Price received by Lender under
this Section 2.6 shall, if no Default or Event of Default shall have occurred
and be continuing, be applied, in accordance with Borrowers’ written direction,
to reduce principal of the Loan which is outstanding under the TILC/Capital
Expenditures Holdback, and/or to principal of the Loan which is outstanding
under the Initial Advance Funds (provided if Borrower fails to deliver any such
written direction, such funds shall be applied, first, to reduce principal of
the Loan which outstanding under the TILC/Capital Expenditures Holdback, and,
second, to principal of the Loan outstanding as Initial Advance Funds). Any such
application of any Property Release Price or Pad Release Price to principal of
the Loan outstanding as Initial Advance Funds shall permanently reduce the
Initial Advance Funds Limit. Any Property Release Price or Pad Release Price
received by Lender under this Section 2.6 when a Default or Event of Default
shall have occurred and be continuing may be applied in a manner determined by
Lender in its sole and absolute discretion. If Lender accepts any payment or
issues any release or reconveyance, that shall not affect Borrowers’ obligation
to repay all amounts which are owing under the Loan Documents or secured by a
Security Instrument on the remaining Property which is not released or
reconveyed. If Lender does not require satisfaction of all of the conditions
described above before releasing any Property or Release Pad from the lien of a
Security Instrument, that alone shall not be a waiver of such conditions with
respect to the release of any additional Property, and Lender reserves the right
to require their satisfaction in full before releasing any additional Property
from the lien of a Security Instrument. Following the release of any Property or
Release Pad from the lien of a Security Instrument, Lender’s commitment to
advance any

4

--------------------------------------------------------------------------------



undisbursed funds then remaining in the TILC/Capital Expenditures Holdback
allocated to such Property or Release Pad, as applicable, will be automatically
cancelled, and no such funds shall be advanced to any Borrower for any purpose
whatsoever.
(d)    Notwithstanding anything to the contrary in the Loan Documents, if after
giving effect to the release of any Property the Borrower that was the owner of
such released Property does not then own any other Property, then such Borrower
shall be unconditionally and automatically released from any and all further
liability under the Loan Documents (other than such liabilities which are
expressly provided to survive the repayment of the Loan).
Article III
Representations and Warranties.
Each Borrower, for and on behalf of such Borrower (and not for or on behalf of
any other Borrower), makes the following representations and warranties to
Lender as of the date hereof and as of the date of each advance hereunder as to
itself and the Property it owns:
Section 3.1    Organization, Power and Authority of Borrowers; Loan Documents.
Each Borrower (a) is a limited liability company duly organized, existing and in
good standing under the laws of the state in which it is organized and is duly
qualified to do business and in good standing in the state in which the Land of
such Borrower is located (if different from the state of its formation) and in
any other state where the nature of such Borrower’s business or property
requires it to be qualified to do business, and (b) has the power, authority and
legal right to own its property and carry on the business now being conducted by
it and to engage in the transactions contemplated by the Loan Documents. The
Loan Documents to which each Borrower is a party have been duly executed and
delivered by such Borrower, and the execution and delivery of, and the carrying
out of the transactions contemplated by, such Loan Documents, and the
performance and observance of the terms and conditions thereof, have been duly
authorized by all necessary organizational action by and on behalf of such
Borrower. The Loan Documents to which each Borrower is a party constitute the
valid and legally binding obligations of such Borrower and are fully enforceable
against such Borrower in accordance with their respective terms, except to the
extent that such enforceability may be limited by laws generally affecting the
enforcement of creditors’ rights.
Section 3.2    Other Documents; Laws.
The execution and performance of the Loan Documents to which each Borrower is a
party and the consummation of the transactions contemplated thereby will not
conflict with, result in any breach of, or constitute a default under, the
organizational documents of such Borrower, or any contract, agreement, document
or other instrument to which such Borrower is a party or by which such Borrower
or any of its properties may be bound or affected, and such actions do not and
will not violate or contravene any Law to which such Borrower is subject.
Section 3.3    Taxes.
To each Borrower’s knowledge and belief, such Borrower has filed all federal,
state, county and municipal Tax returns required to have been filed by such
Borrower and has paid all Taxes which have become due pursuant to such returns
or pursuant to any Tax assessments received by such Borrower.

5

--------------------------------------------------------------------------------



Section 3.4    Legal Actions.
There are no material Claims or investigations by or before any court or
Governmental Authority, with respect to which any Borrower has been served, or
to the best of such Borrower’s knowledge and belief, threatened against or
affecting such Borrower, such Borrower’s business or the Property of such
Borrower. No Borrower is in default with respect to any order, writ, injunction,
decree or demand of any court or any Governmental Authority affecting such
Borrower or the Property of such Borrower.
Section 3.5    Nature of Loan.
Each Borrower is a business or commercial organization. The Loan is being
obtained solely for business or investment purposes, and will not be used for
personal, family, household or agricultural purposes.
Section 3.6    Trade Names.
Each Borrower conducts its business solely under the name set forth in the
Preamble to this Agreement and makes use of no trade names in connection
therewith, unless such trade names have been previously disclosed to Lender in
writing.
Section 3.7    Financial Statements.
The financial statements heretofore delivered by each Borrower and Guarantor to
Lender are true and correct in all respects, have been prepared in accordance
with sound accounting principles consistently applied, and fairly present the
respective financial conditions of the subjects thereof as of the respective
dates thereof.
Section 3.8    No Material Adverse Change.
No material adverse change has occurred in the financial conditions reflected in
the financial statements of any Borrower or Guarantor since the respective dates
of such statements, and no material additional liabilities have been incurred by
any Borrower since the dates of such statements other than the borrowings
contemplated herein or as approved in writing by Lender.
Section 3.9    ERISA and Prohibited Transactions.
As of the date hereof and throughout the term of the Loan: (a) no Borrower is
and will be (i) an “employee benefit plan,” as defined in Section 3(3) of ERISA,
(ii) a “governmental plan” within the meaning of Section 3(32) of ERISA, or
(iii) a “plan” within the meaning of Section 4975(e) of the Code; (b) the assets
of each Borrower do not and will not constitute “plan assets” within the meaning
of the United States Department of Labor Regulations set forth in Section
2510.3-101 of Title 29 of the Code of Federal Regulations; (c) transactions by
or with any Borrower are not and will not be subject to state statutes
applicable to such Borrower regulating investments of fiduciaries with respect
to governmental plans; and (d) no Borrower will engage in any transaction that
would cause any Obligation or any action taken or to be taken hereunder (or the
exercise by Lender of any of its rights under any of the Security Instruments or
any of the other Loan Documents) to be a non-exempt (under a statutory or
administrative class exemption) prohibited transaction under ERISA or Section
4975 of the Code. Each Borrower agrees to deliver to Lender such certifications
or other evidence of compliance with the provisions of this Section as Lender
may from time to time request.

6

--------------------------------------------------------------------------------



Section 3.10    Compliance with Laws and Zoning and Other Requirements;
Encroachments.
To each Borrower’s knowledge and belief, such Borrower is in compliance with the
requirements of all applicable Laws. To each Borrower’s knowledge and belief,
the use of the Property of such Borrower complies with applicable zoning
ordinances, regulations and restrictive covenants affecting the Land. To each
Borrower’s knowledge and belief, all use and other requirements of any
Governmental Authority having jurisdiction over the Property of such Borrower
have been satisfied. To each Borrower’s knowledge and belief, no violation of
any Law exists with respect to the Property of such Borrower. To each Borrower’s
knowledge and belief, and except as may be disclosed in the Survey, the
Improvements of such Borrower are constructed entirely on the Land of such
Borrower and do not encroach upon any easement or right-of-way, or upon the land
of others. To each Borrower’s knowledge and belief, (i) the Improvements of such
Borrower comply with all applicable building restriction lines and set-backs,
however established, and (ii) are in strict compliance with all applicable use
or other restrictions and the provisions of all applicable agreements,
declarations and covenants and all applicable zoning and subdivision ordinances
and regulations.
Section 3.11    Certificates of Occupancy.
To each Borrower’s knowledge and belief, all certificates of occupancy and other
permits and licenses necessary or required in connection with the use and
occupancy of the Improvements of such Borrower have been validly issued.
Section 3.12    Utilities; Roads; Access.
To each Borrower’s knowledge and belief, all utility services necessary for the
operation of the Improvements of such Borrower for their intended purposes have
been fully installed, including telephone service, cable television, water
supply, storm and sanitary sewer facilities, natural gas and electric
facilities, including cabling for telephonic and data communication, and the
capacity to send and receive wireless communication. To each Borrower’s
knowledge and belief, all roads and other accesses necessary to serve the Land
of such Borrower and Improvements of such Borrower have been completed, are
serviceable in all weather, and where required by the appropriate Governmental
Authority, have been dedicated to and formally accepted by such Governmental
Authority.
Section 3.13    Other Liens.
Except for contracts for labor, materials and services furnished or to be
furnished in connection with any construction at a Property, including any
construction of tenant improvements, no Borrower has made any contract or
arrangement of any kind the performance of which by the other party thereto
would give rise to a lien on the Property of such Borrower.
Section 3.14    No Defaults.
To each Borrower’s knowledge and belief, (i) there is no Default or Event of
Default under any of the Loan Documents, and (ii) there is no default or event
of default under any material contract, agreement or other document related to
the construction or operation of the Improvements of such Borrower.
Section 3.15    Draw Requests.
As a condition to each draw request or other request for an advance hereunder
and each receipt of the funds requested thereby, Borrowers’ representations and
warranties set forth in this Agreement shall

7

--------------------------------------------------------------------------------



be true and correct as of the date of the draw request or other request for an
advance and, unless Lender is notified to the contrary prior to the disbursement
of the advance requested, will be so on the date of the disbursement.
Article IV
Affirmative Covenants and Agreements.
Each Borrower covenants as of the date hereof and until such time as all
Obligations shall be paid and performed in full, that:
Section 4.1    Compliance with Laws; Use of Proceeds.
Each Borrower shall comply with all Laws and all orders, writs, injunctions,
decrees and demands of any court or any Governmental Authority affecting such
Borrower or the Property of such Borrower. Borrowers shall use all proceeds of
the Loan for business purposes which are not in contravention of any Law or any
Loan Document.
Section 4.2    Inspections; Cooperation.
Each Borrower shall permit representatives of Lender to enter upon the Land of
such Borrower, to inspect the Improvements of such Borrower and any and all
materials to be used in connection with any construction at the Property of such
Borrower, including any construction of tenant improvements, to examine all
detailed plans and shop drawings and similar materials as well as all books and
records of such Borrower (regardless of where maintained) and all supporting
vouchers and data and to make copies and extracts therefrom and to discuss the
affairs, finances and accounts pertaining to the Loan and the Improvements of
such Borrower with representatives of such Borrower. Each Borrower shall at all
times cooperate and use commercially reasonable efforts to cause each and every
one of its contractors, subcontractors and material suppliers to cooperate with
the representatives of Lender in connection with or in aid of the performance of
Lender’s functions under this Agreement. Except in the event of an emergency,
Lender shall give a Borrower at least twenty-four hours’ notice by telephone in
each instance before entering upon the Land of such Borrower and/or exercising
any other rights granted in this Section.
Section 4.3    Payment and Performance of Contractual Obligations.
Subject to the terms of Section 5.1 of the Security Instruments, each Borrower
shall perform in a timely manner all of its obligations under any and all
contracts and agreements (in accordance with the terms thereof) related to any
construction activities at the Property of such Borrower or the maintenance or
operation of the Improvements of such Borrower, and such Borrower will pay
before they become delinquent all bills for services or labor performed and
materials supplied in connection with such construction, maintenance and/or
operation. Within thirty (30) days after the filing of any mechanic’s lien or
other lien or encumbrance against the Property of any Borrower, such Borrower
will promptly discharge the same by payment or filing a bond or otherwise as
permitted by Law. So long as Lender’s security has been protected by the filing
of a bond or otherwise in a manner reasonably satisfactory to Lender in its
reasonable discretion, each Borrower shall have the right to contest in good
faith any claim, lien or encumbrance, provided that such Borrower does so
diligently and without prejudice to Lender or delay in completing construction
of any tenant improvements.
Section 4.4    Insurance.
Each Borrower shall maintain the following insurance at its sole cost and
expense:

8

--------------------------------------------------------------------------------



(a)    Insurance against Casualty to the Property of such Borrower under a
policy or policies covering such risks as are presently included in “special
form” (also known as “all risk”) coverage, including such risks as are
ordinarily insured against by similar businesses, but in any event including
fire, lightning, windstorm, hail, explosion, riot, riot attending a strike,
civil commotion, damage from aircraft, smoke, vandalism, malicious mischief and
acts of terrorism. Such insurance shall name Lender as the mortgagee and loss
payee. Unless otherwise agreed in writing by Lender, such insurance shall be for
the full insurable value of such Property on a replacement cost basis, with a
deductible amount, if any, reasonably satisfactory to Lender. No policy of
insurance shall be written such that the proceeds thereof will produce less than
the minimum coverage required by this Section by reason of co-insurance
provisions or otherwise. The term “full insurable value” means one hundred
percent (100%) of the actual replacement cost of such Property, including tenant
improvements (excluding excavation costs and costs of underground flues, pipes,
drains and other uninsurable items). For purposes of the foregoing requirements,
the policy coverages and amounts existing at the closing of the Loan shall
satisfy the property insurance requirements in effect as of the date hereof.
(b)    Commercial (also known as comprehensive) general liability insurance on
an “occurrence” basis against claims for “personal injury” liability and
liability for death, bodily injury and damage to property, products and
completed operations, in limits satisfactory to Lender with respect to any one
occurrence and the aggregate of all occurrences during any given annual policy
period. Such insurance shall name Lender as an additional insured.
(c)    Workers’ compensation insurance for all employees of such Borrower in
such amount as is required by Law and including employer’s liability insurance,
if required by Lender.
(d)    During any period of construction of tenant improvements, each Borrower
shall maintain, or cause others to maintain, such insurance as may be required
by Lender of the type customarily carried in the case of similar construction
for one hundred percent (100%) of the full replacement cost of materials stored
at or upon the Property of such Borrower. During any period of other
construction upon such Property, such Borrower shall maintain, or cause others
to maintain, builder’s risk insurance (non-reporting form) of the type
customarily carried in the case of similar construction for one hundred percent
(100%) of the full replacement cost of work in place and materials stored at or
upon such Property.
(e)    If at any time any portion of any structure on the Property of a Borrower
is insurable against Casualty by flood and is located in a Special Flood Hazard
Area under the Flood Disaster Protection Act of 1973, as amended, a flood
insurance policy on the structure and any Borrower owned contents in form and
amount acceptable to Lender but in no amount less than the amount sufficient to
meet the requirements of applicable Law as such requirements may from time to
time be in effect.
(f)    Loss of rental value insurance or business interruption insurance in an
amount equal to twelve (12) months of the projected gross income of the Property
of such Borrower and an extended period of indemnity endorsement providing an
additional twelve (12) months’ loss of rental value or business interruption
insurance after such Property has been restored or until the projected gross
income returns to the level that existed prior to the loss, whichever is first
to occur.
(g)    The Environmental Insurance Policy.
Such other and further insurance as may be required from time to time by Lender
in order to comply with regular requirements and practices of Lender in similar
transactions including, if required by Lender, boiler and machinery insurance,
pollution liability insurance, wind insurance and earthquake insurance, so long
as any such insurance is generally available at commercially reasonable premiums
as determined by Lender from time to time.

9

--------------------------------------------------------------------------------



Each policy of insurance (i) shall be issued by one or more insurance companies
each of which must have an A.M. Best Company financial and performance rating of
A-IX or better and are qualified or authorized by the Laws of the State to
assume the risks covered by such policy, (ii) with respect to the insurance
described under the preceding Subsections (a), (d), (e) and (f), shall have
attached thereto standard non-contributing, non-reporting mortgagee clauses in
favor of and entitling Lender without contribution to collect any and all
proceeds payable under such insurance, either as sole payee or as joint payee
with the applicable Borrower, (iii) shall provide that such policy shall not be
canceled or modified for nonpayment of premiums without at least ten (10) days’
prior written notice to Lender, or for any other reason without at least thirty
(30) days’ prior written notice to Lender, and (iv) shall provide that any loss
otherwise payable thereunder shall be payable notwithstanding any act or
negligence of any Borrower which might, absent such agreement, result in a
forfeiture of all or a part of such insurance payment. Each Borrower shall
promptly pay all premiums prior to delinquency on such insurance and, not less
than five (5) days prior to the expiration dates of each such policy, such
Borrower will deliver to Lender evidence satisfactory to Lender of the renewal
or replacement of such policy continuing insurance in the form required herein
and payment of premiums for any such policies within ten (10) days of the
availability of same. Each Borrower will immediately give Notice to Lender of
any cancellation of, or change in, any insurance policy. If any Borrower fails
to maintain any insurance and pay the premiums for such insurance as required by
this Agreement, Lender may obtain such insurance or pay such premiums on behalf
of such Borrower, provided that Lender has provided to such Borrower not less
than two (2) Banking Days’ prior Notice. Each Borrower will promptly pay to
Lender all amounts paid by Lender for the foregoing. Such amounts shall be
secured by the Security Instruments. Lender shall not, because of accepting,
rejecting, approving or obtaining insurance, incur any liability for (A) the
existence, nonexistence, form or legal sufficiency thereof, (B) the solvency of
any insurer, or (C) the payment of losses. Each Borrower may satisfy any
insurance requirement hereunder by providing one or more “blanket” insurance
policies, subject to Lender’s approval in each instance as to limits, coverages,
forms, deductibles, inception and expiration dates, and cancellation provisions
(which approval shall not be unreasonably withheld).
Section 4.5    Adjustment of Condemnation and Insurance Claims.
Each Borrower shall give prompt Notice to Lender of any Casualty or any
Condemnation or threatened Condemnation with respect to the Property of such
Borrower. Lender is authorized, at its sole and absolute option and upon prior
written notice to a Borrower, to commence, appear in and prosecute, in its own
or such Borrower’s name, any action or proceeding relating to any Condemnation
or Casualty, and to make proof of loss for and to settle or compromise any Claim
in connection therewith. In such case, Lender shall have the right to receive
all Condemnation Awards and Insurance Proceeds, and may deduct therefrom all of
its Expenses. However, so long as no Event of Default has occurred and the
applicable Borrower is diligently pursuing its rights and remedies with respect
to a Claim, Lender will obtain such Borrower’s written consent (which consent
shall not be unreasonably withheld or delayed) before making proof of loss for
or settling or compromising such Claim. Each Borrower agrees to diligently
assert its rights and remedies with respect to each Claim and to promptly pursue
the settlement and compromise of each Claim subject to Lender’s approval, which
approval shall not be unreasonably withheld or delayed. If, prior to the receipt
by Lender of any Condemnation Award or Insurance Proceeds, the subject Property
shall have been sold pursuant to the provisions of the applicable Security
Instrument, Lender shall have the right to receive such funds (a) to the extent
of any deficiency found to be due upon such sale with interest thereon (whether
or not a deficiency judgment on such Security Instrument shall have been sought
or recovered or denied), and (b) to the extent necessary to reimburse Lender for
its Expenses. If any Condemnation Awards or Insurance Proceeds are paid to any
Borrower, such Borrower shall receive the same in trust for Lender. Within ten
(10) days after any Borrower’s receipt of any Condemnation Awards or Insurance
Proceeds, such Borrower shall deliver such awards or proceeds to Lender in the
form in which they were received, together with any endorsements or

10

--------------------------------------------------------------------------------



documents that may be necessary to effectively negotiate or transfer the same to
Lender; provided, however, so long as no Default or Event of Default has
occurred and is continuing, a Condemnation award of less than $500,000 with
respect to any single Condemnation for the Iron Point Property or $1,000,000
with respect to any single Condemnation for the West Loop Property, and
Insurance Proceeds of less than $500,000 with respect to any single Casualty for
the Iron Point Property or $1,000,000 with respect to any single Casualty for
the West Loop Property, may be retained by the applicable Borrower, which funds
shall be used by such Borrower to restore the Property of such Borrower. Each
Borrower agrees to execute and deliver from time to time, upon the written
request of Lender, such further instruments or documents as may be reasonably
requested by Lender to confirm the grant and assignment to Lender of any
Condemnation Awards or Insurance Proceeds.
Section 4.6    Utilization of Net Proceeds.
(a)    Net Proceeds must be utilized either for payment of the Obligations or
for the restoration of the applicable Property. Net Proceeds shall be utilized
for the restoration of the applicable Property, but only if no Event of Default
shall exist and only if in the reasonable judgment of Lender (i) there has been
no material adverse change in the financial viability of the applicable
Improvements and (ii) the Net Proceeds, together with other funds deposited with
Lender for that purpose, are sufficient to pay the cost of the restoration
pursuant to a budget and plans and specifications reasonably approved by Lender.
Otherwise, Net Proceeds shall be utilized for payment of the Obligations.
(b)    If Net Proceeds are to be utilized for the restoration of a Property, the
Net Proceeds, together with any other funds deposited with Lender for that
purpose, must be deposited in a Borrowers’ Deposit Account, which shall be an
interest-bearing account, with all accrued interest to become part of the
applicable Borrower’s deposit. Each Borrower agrees that it shall include all
interest and earnings on any such deposit as its income (and, if such Borrower
is a partnership or other pass-through entity, the income of its partners,
members or beneficiaries, as the case may be), and shall be the owner of all
funds on deposit in the Borrowers’ Deposit Account for federal and applicable
state and local tax purposes. Lender shall have the exclusive right to manage
and control all funds in the Borrowers’ Deposit Account, but Lender shall have
no fiduciary duty with respect to such funds. Lender will advance the deposited
funds from time to time to the applicable Borrower for the payment of costs of
restoration of the Property of such Borrower upon presentation of evidence
acceptable to Lender that such restoration has been completed satisfactorily and
lien-free. Any account fees and charges may be deducted from the balance, if
any, in the Borrowers’ Deposit Account. Each Borrower grants to Lender a
security interest in the Borrowers’ Deposit Account and all funds hereafter
deposited to such deposit account, and any proceeds thereof, as security for the
Obligations. Such security interest shall be governed by the Uniform Commercial
Code of the State of Texas, and Lender shall have available to it all of the
rights and remedies available to a secured party thereunder. The Borrowers’
Deposit Account may be established and held in such name or names as Lender
shall deem appropriate, including in the name of Lender. Each Borrower hereby
constitutes and appoints Lender and any officer or agent of Lender its true and
lawful attorneys-in-fact with full power of substitution to open the Borrowers’
Deposit Account and to do any and every act that such Borrower might do on its
own behalf to fulfill the terms of this Section 4.6. To the extent permitted by
Law, each Borrower hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. It is understood and agreed that this power
of attorney, which shall be deemed to be a power coupled with an interest,
cannot be revoked.
Section 4.7    Management.
Each Borrower at all times shall provide for the competent and responsible
management and operation of the Property of such Borrower. At all times, each
Borrower shall cause the Property of such Borrower to be managed by an Approved
Manager. All management contracts affecting any Property

11

--------------------------------------------------------------------------------



shall be terminable upon thirty (30) days’ written notice without penalty or
charge (except for unpaid accrued management fees). All management contracts
must be approved in writing by Lender prior to the execution of the same (which
approval shall not be unreasonably withheld).
Section 4.8    Books and Records; Financial Statements; Tax Returns.
Each Borrower shall provide or cause to be provided to Lender all of the
following:
(a)    Unaudited Financial Statements of such Borrower for each fiscal year, as
soon as reasonably practicable and in any event within one hundred-twenty (120)
days after the close of each fiscal year.
(b)    Unaudited Financial Statements of Guarantor: (i) for each fiscal year, as
soon as reasonably practicable and in any event within one hundred twenty (120)
days after the close of each fiscal year, and (ii) for each fiscal quarter, as
soon as reasonably practicable and in any event within sixty (60) days after the
close of each fiscal quarter. In the event that KBS Strategic Opportunity REIT,
Inc. shall no longer file with the Securities and Exchange Commission fiscal
year-end audited consolidated financial statements which include the results of
operation of Guarantor, either (i) the financial statements of Guarantor to be
delivered to Lender shall be audited by a third-party certified public
accountant reasonably satisfactory to Lender, or (ii) Guarantor shall deliver to
Lender audited consolidated financial statements of KBS Strategic Opportunity
REIT, Inc. which include the results of operation of Guarantor.
(c)    (i) Prior to the beginning of each fiscal year of such Borrower, a
capital and operating budget for the Property of such Borrower; and (ii) for
each fiscal quarter (and for the fiscal year through the end of that fiscal
quarter), (A) property operating statements which include all income and
expenses in connection with the Property of such Borrower, (B) rent rolls, and
(C) a current leasing status report (including tenants’ names, occupied tenant
space, lease terms, rents, vacant space and proposed rents), including in each
case a comparison to the budget, as soon as reasonably practicable but in any
event within sixty (60) days after the end of each such fiscal quarter,
certified in writing as true and correct by a representative of Borrower
reasonably satisfactory to Lender.  Items provided under this Section shall be
in form and detail reasonably satisfactory to Lender.
(d)    From time to time promptly after Lender’s reasonable request, such
additional information, reports and statements respecting the Property of such
Borrower and the Improvements of such Borrower, or the business operations and
financial condition of each reporting party, as Lender may reasonably request.
Each Borrower will keep and maintain full and accurate books and records
administered in accordance with sound accounting principles, consistently
applied, showing in detail the earnings and expenses of the Property of such
Borrower and the operation thereof. All Financial Statements shall be in form
and detail satisfactory to Lender and shall contain or be attached to the signed
and dated written certification of the reporting party in form specified by
Lender to certify that the Financial Statements are furnished to Lender in
connection with the extension of credit by Lender and constitute, to the
knowledge of such reporting party, a true and correct statement of the reporting
party’s financial position. All certifications and signatures on behalf of
corporations, partnerships, limited liability companies or other entities shall
be by a representative of the reporting party satisfactory to Lender. All fiscal
year‑end Financial Statements of each Borrower and Guarantor may be prepared by
the reporting party. All quarterly Financial Statements may be prepared by the
applicable reporting party and shall include a minimum of a balance sheet,
income statement, and statement of cash flow. Each Borrower shall provide, upon
Lender’s request, convenient facilities for the audit and verification of any
such statement. Additionally, each Borrower will provide Lender at such
Borrower’s expense with all evidence that

12

--------------------------------------------------------------------------------



Lender may from time to time reasonably request as to compliance with all
provisions of the Loan Documents. Each Borrower shall promptly notify Lender of
any event or condition that could reasonably be expected to have a material
adverse change in the financial condition of such Borrower, of Guarantor (if
known by such Borrower), or in the construction progress of the Improvements of
such Borrower.
Section 4.9    Estoppel Certificates.
Within ten (10) days after any request by Lender or a proposed assignee or
purchaser of the Loan or any interest therein, each Borrower shall certify in
writing to Lender, or to such proposed assignee or purchaser, the then unpaid
balance of the Loan and whether such Borrower, to such Borrower’s knowledge,
claims any right of defense or setoff to the payment or performance of any of
the Obligations, and if such Borrower claims any such right of defense or
setoff, such Borrower shall give a detailed written description of such claimed
right.
Section 4.10    Taxes; Tax Receipts.
Each Borrower shall pay and discharge all Taxes prior to the date on which
penalties are attached thereto unless and to the extent only that such Taxes are
contested in accordance with the terms of the Security Instrument delivered by
such Borrower. If a Borrower fails, following demand, to provide Lender the tax
receipts required under the Security Instrument delivered by such Borrower,
without limiting any other remedies available to Lender, Lender may, at
Borrowers’ sole expense, obtain and enter into a tax services contract with
respect to the applicable Property with a tax reporting agency satisfactory to
Lender.
Section 4.11    Lender’s Rights to Pay and Perform.
If, after written notice, any Borrower fails to promptly pay or perform any of
the Obligations within any applicable grace or cure periods, Lender, without
further Notice to or demand upon any Borrower, and without waiving or releasing
any Obligation or Default, may (but shall be under no obligation to) at any time
thereafter make such payment or perform such act for the account and at the
expense of such Borrower. Lender may enter upon any of the Properties for that
purpose and take all action thereon as Lender considers necessary or
appropriate.
Section 4.12    Reimbursement; Interest.
If Lender shall incur any Expenses or pay any Claims after delivery of any
Notice required by the terms of this Agreement or any other Loan Document by
reason of the Loan or the rights and remedies provided under the Loan Documents
(regardless of whether or not any of the Loan Documents expressly provide for an
indemnification by any Borrower against such Claims), Lender’s payment of such
Expenses and Claims shall constitute advances to Borrowers which shall be paid
by Borrowers to Lender on demand, together with interest thereon from the date
incurred until paid in full at the rate of interest then applicable to the Loan
under the terms of the Note. Each advance shall be secured by the Security
Instruments and the other Loan Documents as fully as if made to a Borrower,
regardless of the disposition thereof by the party or parties to whom such
advance is made. Notwithstanding the foregoing, however, in any action or
proceeding to foreclose any Security Instrument or to recover or collect the
Obligations, the provisions of Law governing the recovery of costs,
disbursements and allowances shall prevail unaffected by this Section.

13

--------------------------------------------------------------------------------



Section 4.13    Notification by Borrowers.
Each Borrower will promptly give Notice to Lender of the occurrence of any
Default or Event of Default hereunder or under any of the other Loan Documents.
Each Borrower will also promptly give Notice to Lender of any claim of a default
by such Borrower, or any claim by such Borrower of a default by any other party,
under any property management contract or any Lease.
Section 4.14    Indemnification by Borrower.
Each Borrower agrees to indemnify Lender and to hold Lender harmless from and
against, and to defend Lender by counsel approved by Lender against, any and all
Claims directly or indirectly arising out of or resulting from any transaction,
act, omission, event or circumstance in any way connected with any of the
Properties or the Loan, including any Claim arising out of or resulting from (a)
any construction activity at any Property, including any defective workmanship
or materials; (b) any failure by any Borrower to comply with the requirements of
any Laws or to comply with any agreement that applies or pertains to any
Property, including any agreement with a broker or “finder” in connection with
the Loan or other financing of any Property; (c) any failure by any Borrower to
observe and perform any of the obligations imposed upon the landlord under the
Leases; (d) any other Default or Event of Default hereunder or under any of the
other Loan Documents; or (e) any assertion or allegation that Lender is liable
for any act or omission of any Borrower or any other Person in connection with
the ownership, financing, leasing, operation or sale of any Property; WITHOUT
LIMITATION, THE FOREGOING INDEMNITIES SHALL APPLY TO EACH INDEMNIFIED PARTY WITH
RESPECT TO MATTERS WHICH IN WHOLE OR IN PART ARE CAUSED BY OR ARISE OUT OF, OR
ARE CLAIMED TO BE CAUSED BY OR ARISE OUT OF, THE NEGLIGENCE (WHETHER SOLE,
COMPARATIVE OR CONTRIBUTORY) OR STRICT LIABILITY OF SUCH INDEMNIFIED PARTY.
HOWEVER, SUCH INDEMNITIES SHALL NOT APPLY TO AN INDEMNIFIED PARTY TO THE EXTENT
THAT THE SUBJECT OF THE INDEMNIFICATION IS CAUSED BY OR ARISES OUT OF THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNIFIED PARTY. The agreements and
indemnifications contained in this Section shall apply to Claims relating to a
Property during a Borrower’s ownership thereof arising both before and after the
repayment of the Loan and shall survive the repayment of the Loan, any
foreclosure or deed, assignment or conveyance in lieu thereof and any other
action by Lender to enforce the rights and remedies of Lender hereunder or under
the other Loan Documents.
Section 4.15    Fees and Expenses.
Each Borrower shall pay all fees, charges, costs and expenses required to
satisfy the conditions of the Loan Documents. Without limitation of the
foregoing, each Borrower will pay, when due, and if paid by Lender will
reimburse Lender on demand for, all reasonable fees and expenses of any
construction consultant (if any), the title insurer, environmental engineers,
appraisers, surveyors and Lender’s counsel in connection with the closing,
administration, modification or any “workout” of the Loan, or the enforcement of
Lender’s rights and remedies under any of the Loan Documents.
Section 4.16    Appraisals.
Lender may obtain from time to time an appraisal of all or any part of any of
the Properties, prepared in accordance with written instructions from Lender,
from a third-party appraiser satisfactory to, and engaged directly by, Lender at
Lender’s cost and expense, except as provided below. The cost of any such
appraisal, including any costs for internal review thereof, obtained by Lender
in connection with any extension of the maturity of the Loan, and the cost of
each such appraisal obtained by Lender following

14

--------------------------------------------------------------------------------



the occurrence of an Event of Default, shall by borne by Borrowers and shall be
paid by Borrowers on written demand by Lender.
Section 4.17    Leasing and Tenant Matters.
Each Borrower shall comply with the terms and conditions of Schedule 4 in
connection with the leasing of space within the Improvements of such Borrower.
In addition, each Borrower shall deposit with Lender on the date of Borrower’s
receipt thereof any and all termination fees or other similar funds in excess of
$100,000 paid by a tenant in connection with such tenant’s election to exercise
an early termination option contained in its respective Lease or otherwise at
the Iron Point Property or $250,000 paid by a tenant in connection with such
tenant’s election to exercise an early termination option contained in its
respective Lease or otherwise at the West Loop Point Property (the “Termination
Fee Deposit”).  Lender shall have the right, in its reasonable discretion, to
either (a) make the Termination Fee Deposit available to reimburse the
applicable Borrower for Tenant Improvements and Leasing Commissions paid with
respect to reletting the vacated space at the Property of such Borrower which
shall be disbursed in accordance with the terms and conditions of Schedule 2
attached hereto, or  to apply the Termination Fee Deposit to repay a portion of
the outstanding principal balance of the Loan in accordance with Section 4 of
the Note.
Section 4.18    Preservation of Rights.
Each Borrower shall obtain, preserve and maintain in good standing, as
applicable, all rights, privileges and franchises necessary or desirable for the
operation of the Property of such Borrower and the conduct of such Borrower’s
business thereon or therefrom.
Section 4.19    Income from Property.
Each Borrower shall pay all costs and expenses associated with the ownership,
maintenance, operation and leasing of the Property of such Borrower, including
all amounts then required to be paid under the Loan Documents, in accordance
with the terms of this Agreement and the other Loan documents. No income derived
from any Property, including any income from the Leases, shall be distributed or
paid to any member, partner, shareholder or, if a Borrower is a trust, to any
beneficiary or trustee, following the occurrence and during the continuation of
any Event of Default with respect to which Lender has provided Notice to any
Borrower.
Section 4.20    [Intentionally Omitted]
Section 4.21    Swap Contracts.
In the event that any Borrower shall elect to enter into a Swap Contract with
Swap Counterparty, such Borrower shall comply with all of the terms and
conditions of Schedule 5 with respect to all Swap Contracts.
Section 4.22    Financial Covenants.
Unless and until a Repayment Guaranty Termination Event shall occur, Guarantor
shall comply with the terms and conditions of Schedule 6 with respect to
financial covenants as described therein.

15

--------------------------------------------------------------------------------



Section 4.23    Additional Costs.
Each Borrower will pay Lender, on written demand, for Lender’s costs or losses
arising from any Change in Law which are allocated to this Agreement or any
credit outstanding under this Agreement. The allocation will be made as
determined by Lender, using any reasonable method. The costs shall include,
without limitation, the following:
(a)    any reserve or deposit requirements (excluding any reserve requirement
already reflected in the calculation of the interest rate in this Agreement);
and
(b)    any capital requirements relating to Lender’s assets and commitments for
credit.
Section 4.24    Debt Service Coverage Ratio.
(a)    As of each Test Date, the Properties shall maintain an Ongoing Debt
Service Coverage Ratio of not less than the Minimum Required Debt Service
Coverage Ratio. If, as of any Test Date, the Property does not meet such Minimum
Required Debt Service Coverage Ratio, Borrowers shall (in their sole discretion)
have the right to, within ten (10) Banking Days after receipt of written notice
from Lender, either (i) deposit into an interest-bearing account of Borrowers
maintained with Lender (the “Interest Reserve Account”) an amount, reasonably
determined by Lender, equal to the interest that is anticipated to accrue on the
Loan for the six (6) month period following such Test Date, using the then
current Base Rate (as defined in the Note), taking into account any related swap
rate, or (ii) repay the Loan in an amount sufficient to cause the Ongoing Debt
Service Coverage Ratio to at least equal the Minimum Required Debt Service
Coverage Ratio. If as of the next succeeding Test Date the Ongoing Debt Service
Coverage Ratio shall equal or exceed the Minimum Required Debt Service Coverage
Ratio, provided that no Event of Default exists, any funds held in the Interest
Reserve Account will be released to Borrowers.
(b)    Should the Ongoing Debt Service Coverage Ratio be less than the Minimum
Required Debt Service Coverage Ratio for two (2) consecutive Test Dates,
Borrowers must, within ten (10) Banking Days after receipt of written notice
from Lender, (i) repay principal of the Loan outstanding under the TILC/Capital
Expenditures Holdback, and/or (ii) request reduction of the Initial Advance
Funds Limit (and concurrently repay Initial Advance Funds outstanding in excess
of such reduced Initial Advance Funds Limit) in an aggregate amount sufficient
to cause the Ongoing Debt Service Coverage Ratio to be at least 1.15:1.00 as of
such second Test Date. Provided that no Event of Default exists, any amounts
then on deposit in the Interest Reserve Account may be applied by Borrowers
toward any such required payment. Any amounts remaining on deposit in the
Interest Reserve Account following any payment made by Borrower to cause the
Ongoing Debt Service Coverage Ratio to be at least 1.15:1.00 shall, provided no
Event of Default exists, be returned to Borrowers. Following any reduction of
the Initial Advance Funds Limit under clause (ii) above, the Initial Advance
Funds Limit shall be increased to an amount not to exceed $59,452,000, provided
no Default or Event of Default shall then exist, upon delivery by Borrower to
Lender of evidence reasonably satisfactory to Lender that, after giving effect
to the increase, the Ongoing Debt Service Coverage, calculated as of the most
recent Test Date, will equal or exceed 1.15:1.00.
(c)    The Interest Reserve Account shall be subject to a security interest
granted to Lender as security for the Obligations pursuant to the Security
Agreement. Upon the occurrence of an Event of Default, Lender may exercise its
rights and remedies with respect to the Interest Reserve Account to the extent
provided in the Security Agreement.

16

--------------------------------------------------------------------------------



(d)    Upon the full and final satisfaction of the Obligations, Lender shall
release all funds then remaining on deposit in the Interest Reserve Account and
promptly remit the same to the party or parties legally entitled thereto.
Article V
Negative Covenants.
Each Borrower covenants as of the date hereof and until such time as all
Obligations shall be paid and performed in full, that:
Section 5.1    Conditional Sales.
No Borrower shall incorporate in the Improvements of such Borrower any property
acquired under a conditional sales contract or lease or as to which the vendor
retains title or a security interest, without the prior written consent of
Lender.
Section 5.2    Insurance Policies and Bonds.
No Borrower shall do or permit to be done anything that would affect the
coverage or indemnities provided for pursuant to the provisions of any insurance
policy, performance bond, labor and material payment bond or any other bond
given in connection with any construction at the Property of such Borrower,
including any construction of tenant improvements.
Section 5.3    Commingling.
No Borrower shall commingle the funds and other assets of such Borrower with
those of any other Borrower, any Affiliate of such Borrower or any other Person.
Section 5.4    Additional Debt.
No Borrower shall incur any debt for borrowed money, secured or unsecured,
direct or contingent (including guaranteeing any obligation), other than (a) the
Loan, and (b) advances or trade debt or accrued expenses incurred in the
ordinary course of business of operating the Property of such Borrower. No other
debt may be secured by a lien on, or security interest in, any Property, whether
senior, subordinate or pari passu, other than a lien or security interest which
constitutes a Permitted Encumbrance (as defined in the applicable Security
Instrument).
Article VI
Events of Default.
The occurrence or happening, from time to time, of any one or more of the
following shall constitute an Event of Default under this Agreement:
Section 6.1    Payment Default.
Borrowers (or any of them) fail(s) to pay any Obligation under this Agreement
within five (5) business days after the same becomes due, whether on the
scheduled due date or upon acceleration, maturity or otherwise.

17

--------------------------------------------------------------------------------



Section 6.2    Default Under Other Loan Documents.
An Event of Default (as defined therein) occurs under the Note or any Security
Instrument or any other Loan Document, or any Borrower or Guarantor fails to
promptly pay, perform, observe or comply with any term, obligation or agreement
contained in any of the Loan Documents within any applicable grace or cure
period, or, if no cure period is specified, any such failure continues uncured
for a period of thirty (30) days after Notice from Lender to such Borrower,
unless (a) such failure, by its nature, is not capable of being cured within
such period, (b) within such period, such Borrower commences to cure such
failure and thereafter diligently prosecutes the cure thereof, and (c) such
Borrower causes such failure to be cured no later than ninety (90) days after
the date of such Notice from Lender.
Section 6.3    Accuracy of Information; Representations and Warranties.
Any information contained in any financial statement, schedule, report or any
other document delivered by any Borrower or Guarantor to Lender in connection
with the Loan proves at any time not to be in all material respects true and
accurate, or any Borrower or Guarantor shall have failed to state any material
fact or any fact necessary to make such information not misleading, or any
representation or warranty contained in this Agreement or in any other Loan
Document or other document, certificate or opinion delivered to Lender in
connection with the Loan, proves at any time to be incorrect or misleading in
any material respect either on the date when made or on the date when reaffirmed
pursuant to the terms of this Agreement.
Section 6.4    Deposits.
Any Borrower fails to deposit funds into the Borrowers’ Deposit Account pursuant
to and as required by the provisions of Section 4.6, within ten (10) Banking
Days from the effective date of a Notice from Lender requesting such deposit, or
any Borrower fails to deliver to Lender any Condemnation Awards or Insurance
Proceeds within ten (10) days after such Borrower’s receipt thereof.
Section 6.5    Insurance Obligations.
Any Borrower fails to promptly perform or comply with any of the covenants
contained in the Loan Documents with respect to maintaining insurance, including
the covenants contained in Section 4.4.
Section 6.6    Other Obligations.
Any Borrower fails to promptly perform or comply with any of the Obligations set
forth in this Agreement (other than those expressly described in other Sections
of this Article VI), and such failure continues uncured for a period of thirty
(30) days after Notice from Lender to such Borrower, unless (a) such failure, by
its nature, is not capable of being cured within such period, and (b) within
such period, such Borrower commences to cure such failure and thereafter
diligently prosecutes the cure thereof, and (c) such Borrower causes such
failure to be cured no later than ninety (90) days after the date of such Notice
from Lender.
Section 6.7    Lapse of Permits or Approvals.
Any permit, license, certificate or approval that any Borrower is required to
obtain with respect to any construction activities at the Property of such
Borrower or the operation, leasing or maintenance of the Improvements of such
Borrower or the Property of such Borrower lapses or ceases to be in full force
and effect for a period of thirty (30) days, unless (a) the failure to maintain
any such permit, license, certificate or approval, by its nature, is not capable
of being cured within such period, (b) within such

18

--------------------------------------------------------------------------------



period, such Borrower commences to cure such failure and thereafter diligently
prosecutes the cure thereof, and (c) such Borrower causes such failure to be
cured no later than ninety (90) days after the date of such Notice from Lender.
Section 6.8    Mechanic’s Lien.
A lien for the performance of work or the supply of materials filed against any
Property, or any stop notice served on any Borrower, any contractor of any
Borrower, or Lender, remains unsatisfied or unbonded for a period of thirty (30)
days after the date of filing or service in violation of the terms of Section
4.3 above.
Section 6.9    Bankruptcy.
Any Borrower or Guarantor files a bankruptcy petition or makes a general
assignment for the benefit of creditors, or a bankruptcy petition is filed
against any Borrower or Guarantor and such involuntary bankruptcy petition
continues undismissed for a period of ninety (90) days after the filing thereof.
Section 6.10    Appointment of Receiver, Trustee, Liquidator.
Any Borrower or Guarantor applies for or consents in writing to the appointment
of a receiver, trustee or liquidator of such Borrower, Guarantor, any Property,
or all or substantially all of the other assets of any Borrower or Guarantor, or
an order, judgment or decree is entered by any court of competent jurisdiction
on the application of a creditor appointing a receiver, trustee or liquidator of
any Borrower, Guarantor, any Property, or all or substantially all of the other
assets of any Borrower or Guarantor, but only if any of the foregoing is not
dismissed within ninety (90) days after such appointment, judgment or decree.
Section 6.11    Inability to Pay Debts.
Any Borrower or Guarantor admits in writing its inability or fails generally to
pay its debts as they become due (other than principal of the Loan due at
maturity).


Section 6.12    Judgment.
(a)    A final nonappealable judgment for the payment of money involving more
than $1,000,000 is entered against any Borrower, and such Borrower fails to
discharge the same, or fails to cause it to be discharged or bonded off to
Lender’s satisfaction, within thirty (30) days from the date of the entry of
such judgment.
(b)    A final nonappealable judgment for the payment of money involving more
than $10,000,000 is entered against Guarantor, and (i) Guarantor fails to
discharge the same, or fails to cause it to be discharged or bonded off to
Lender’s satisfaction, within thirty (30) days from the date of the entry of
such judgment, and (ii) as a result of such failure, Guarantor fails to comply
with any of the Financial Covenants set forth in Schedule 6 of this Agreement.

19

--------------------------------------------------------------------------------



Section 6.13    Dissolution; Change in Business Status.
Unless the written consent of Lender is previously obtained, all or
substantially all of the business assets of any Borrower or Guarantor are sold,
any Borrower or Guarantor is dissolved, or there occurs any change in the form
of business entity through which any Borrower or Guarantor presently conducts
its business or any merger or consolidation involving any Borrower or Guarantor.
Section 6.14    Change in Controlling Interest.
Without the prior written consent of Lender (which consent may be conditioned,
among other matters, on the issuance of a satisfactory endorsement to the title
insurance policy insuring Lender’s interest under the applicable Security
Instrument), the controlling interest in any Borrower ceases to be owned,
directly or indirectly, by KBS Strategic Opportunity Limited Partnership, a
Delaware limited partnership.
Section 6.15    Financial Covenants.
Unless and until a Repayment Guaranty Termination Event shall occur, Guarantor
fails to comply with any of the Financial Covenants set forth in Schedule 6 of
this Agreement.
Article VII
Remedies on Default.
Section 7.1    Remedies on Default.
Upon the happening and during the continuance of any Event of Default, Lender
shall have the right, in addition to any other rights or remedies available to
Lender under the Security Instruments or any of the other Loan Documents or
under applicable Law, to exercise any one or more of the following rights and
remedies:
(a)    Lender may accelerate all of Borrowers’ Obligations under the Loan
Documents whereupon such Obligations shall become immediately due and payable,
without notice of default, acceleration or intention to accelerate, presentment
or demand for payment, protest or notice of nonpayment or dishonor, or notices
or demands of any kind or character (all of which are hereby waived by each
Borrower).
(b)    Lender may apply to any court of competent jurisdiction for, and obtain
appointment of, a receiver for all or any of the Properties.
(c)    Lender may set off the amounts due Lender under the Loan Documents
against any and all accounts, credits, money, securities or other property of
any Borrower now or hereafter on deposit with, held by or in the possession of
Lender to the credit or for the account of any Borrower, without notice to or
the consent of any Borrower.
(d)    Lender may enter into possession of any of the Properties and perform any
and all work and labor necessary to complete any construction at such Property,
including any construction of tenant improvements, and to employ watchmen to
protect such Property and the related Improvements. All sums expended by Lender
for such purposes shall be deemed to have been advanced to Borrowers under the
Note and shall be secured by the Security Instruments. For this purpose, each
Borrower hereby constitutes and appoints Lender its true and lawful
attorney-in-fact with full power of substitution, which

20

--------------------------------------------------------------------------------



power is coupled with an interest, to complete the work in the name of such
Borrower, and hereby empowers said attorney or attorneys, in the name of such
Borrower or Lender:
(i)    To use any funds of any Borrower including any balance which may be held
by Lender and any funds (if any) which may remain unadvanced hereunder for the
purpose of completing any construction, including any construction of tenant
improvements, whether or not in the manner called for in the applicable plans
and specifications;
(ii)    To make such additions and changes and corrections to any plans and
specifications as shall be necessary or desirable in the judgment of Lender to
complete any construction, including any construction of tenant improvements;
(iii)    To employ such contractors, subcontractors, agents, architects and
inspectors as shall be necessary or desirable for said purpose;
(iv)    To pay, settle or compromise all existing bills and claims which are or
may be liens against any Property, or may be necessary or desirable for the
completion of the work or the clearance of title to such Property;
(v)    To execute all applications and certificates which may be required in the
name of any Borrower;
(vi)    To enter into, enforce, modify or cancel Leases and to fix or modify
Rents on such terms as Lender may consider proper;
(vii)    To file for record, at Borrowers’ cost and expense and in any
Borrower’s name, any notices of completion, notices of cessation of labor, or
any other notices that Lender in its sole and absolute discretion may consider
necessary or desirable to protect its security; and
(viii)    To do any and every act with respect to any such construction which
any Borrower may do in its own behalf.
It is understood and agreed that this power of attorney shall be deemed to be a
power coupled with an interest which cannot be revoked. Said attorney-in-fact
shall also have the power to prosecute and defend all actions or proceedings in
connection with any construction at any of the Properties, including any
construction of tenant improvements, and to take such actions and to require
such performance as Lender may deem necessary.
Section 7.2    No Release or Waiver; Remedies Cumulative and Concurrent.
No Borrower shall be relieved of any Obligation by reason of the failure of
Lender to comply with any request of such Borrower or of any other Person to
take action to foreclose on any Property under any Security Instrument or
otherwise to enforce any provision of the Loan Documents, or by reason of the
release, regardless of consideration, of all or any part of any of the
Properties. No delay or omission of Lender to exercise any right, power or
remedy accruing upon the happening of an Event of Default shall impair any such
right, power or remedy or shall be construed to be a waiver of any such Event of
Default or any acquiescence therein. No delay or omission on the part of Lender
to exercise any option for acceleration of the maturity of the Obligations, or
for foreclosure of any of the Security Instruments following any Event of
Default as aforesaid, or any other option granted to Lender hereunder in any one
or more instances, or the acceptance by Lender of any partial payment on account
of the Obligations shall constitute a waiver of any such Event of Default and
each such option shall remain continuously in full force and effect. No remedy
herein conferred upon or reserved to Lender is intended to be exclusive of any
other remedies provided for in the Loan Documents, and each and every such
remedy shall be cumulative, and shall be in addition to every other remedy given
hereunder, or under the Loan Documents, or now or hereafter existing at Law or
in equity or by statute. Every right, power and

21

--------------------------------------------------------------------------------



remedy given by the Loan Documents to Lender shall be concurrent and may be
pursued separately, successively or together against any Borrower or any
Property or any part thereof, and every right, power and remedy given by the
Loan Documents may be exercised from time to time as often as may be deemed
expedient by Lender.
Article VIII
Miscellaneous.
Section 8.1    Further Assurances; Authorization to File Documents; No Merger.
At any time, and from time to time, upon request by Lender, each Borrower will,
at Borrowers’ expense, (a) correct any defect, error or omission which may be
discovered in the form or content of any of the Loan Documents, and (b) make,
execute, deliver and record, or cause to be made, executed, delivered and
recorded, any and all further instruments, certificates and other documents as
may, in the opinion of Lender, be necessary or desirable in order to complete,
perfect or continue and preserve the lien of any of the Security Instruments.
Upon any failure by any Borrower to do so, Lender may make, execute and record
any and all such instruments, certificates and other documents for and in the
name of such Borrower, all at the sole expense of such Borrower, and each
Borrower hereby appoints Lender the agent and attorney-in-fact of such Borrower
to do so, this appointment being coupled with an interest and being irrevocable.
Without limitation of the foregoing, each Borrower irrevocably authorizes Lender
at any time and from time to time to file any initial financing statements,
amendments thereto and continuation statements deemed necessary or desirable by
Lender to establish or maintain the validity, perfection and priority of the
security interests granted in any of the Security Instruments, and each Borrower
ratifies any such filings made by Lender prior to the date hereof. In addition,
at any time, and from time to time, upon request by Lender, each Borrower will,
at such Borrower’s expense, provide any and all further instruments,
certificates and other documents as may, in the opinion of Lender, be necessary
or desirable in order to verify such Borrower’s identity and background in a
manner satisfactory to Lender.
As a material inducement to the Lender to enter into this Agreement, each
Borrower acknowledges and agrees that each of its Indemnification Agreements (as
that term is defined below) (a) is a continuing, separate agreement that shall
survive the termination of this Agreement, the other Loan Documents and the
payment and performance of all of the other Obligations and (b) shall not be
merged with any judgment or judgments with respect to the Obligations. The term
“Indemnification Agreements” means the collective reference to each provision of
this Agreement or any of the Loan Documents for indemnification of the Lender,
its parent, Affiliates and/or their respective officers, directors,
shareholders, employees, attorneys, other professionals, and agents and to each
of the agreements of any Borrower to pay or reimburse the Lender for costs and
expenses (including, without limitation, attorneys’ fees) of collection or
otherwise.
Section 8.2    No Warranty by Lender.
By accepting or approving anything required to be observed, performed or
fulfilled by any Borrower or to be given to Lender pursuant to this Agreement,
including any certificate, Survey, receipt, appraisal or insurance policy,
Lender shall not be deemed to have warranted or represented the sufficiency,
legality, effectiveness or legal effect of the same, or of any term, provision
or condition thereof and any such acceptance or approval thereof shall not be or
constitute any warranty or representation with respect thereto by Lender.

22

--------------------------------------------------------------------------------



Section 8.3    Standard of Conduct of Lender.
Nothing contained in this Agreement or any other Loan Document shall limit the
right of Lender to exercise its business judgment or to act, in the context of
the granting or withholding of any advance or consent under this Agreement or
any other Loan Document, in a subjective manner, whether or not objectively
reasonable under the circumstances, so long as Lender’s exercise of its business
judgment or action is made or undertaken in good faith. Borrowers and Lender
intend by the foregoing to set forth and affirm their entire understanding with
respect to the standard pursuant to which Lender’s duties and obligations are to
be judged and the parameters within which Lender’s discretion may be exercised
hereunder and under the other Loan Documents. As used herein, “good faith” means
honesty in fact in the conduct and transaction concerned.
Section 8.4    No Partnership.
Nothing contained in this Agreement shall be construed in a manner to create any
relationship between any Borrower and Lender other than the relationship of
borrower and lender and no Borrower and Lender shall be considered partners or
co-venturers for any purpose on account of this Agreement.
Section 8.5    Severability.
In the event any one or more of the provisions of this Agreement or any of the
other Loan Documents shall for any reason be held to be invalid, illegal or
unenforceable, in whole or in part or in any other respect, or in the event any
one or more of the provisions of any of the Loan Documents operates or would
prospectively operate to invalidate this Agreement or any of the other Loan
Documents, then and in either of those events, at the option of Lender, such
provision or provisions only shall be deemed null and void and shall not affect
the validity of the remaining Obligations, and the remaining provisions of the
Loan Documents shall remain operative and in full force and effect and shall in
no way be affected, prejudiced or disturbed thereby.
Section 8.6    Notices.
All Notices required or which any party desires to give hereunder or under any
other Loan Document shall be in writing and, unless otherwise specifically
provided in such other Loan Document, shall be deemed sufficiently given or
furnished if delivered by personal delivery, by nationally recognized overnight
courier service or by certified United States mail, postage prepaid, addressed
to the party to whom directed at the applicable address set forth below (unless
changed by similar notice in writing given by the particular party whose address
is to be changed) or by facsimile. Any Notice shall be deemed to have been given
either at the time of personal delivery or, in the case of courier or mail, as
of the date of first attempted delivery at the address and in the manner
provided herein, or, in the case of facsimile, upon receipt; provided that
service of a Notice required by any applicable statute shall be considered
complete when the requirements of that statute are met. Notwithstanding the
foregoing, no notice of change of address shall be effective except upon actual
receipt. This Section shall not be construed in any way to affect or impair any
waiver of notice or demand provided in this Agreement or in any other Loan
Document or to require giving of notice or demand to or upon any Person in any
situation or for any reason.
The address and fax number of for each Borrower are:
KBS SOR 1800 West Loop South, LLC
KBS SOR Iron Point, LLC
c/o KBS Capital Advisors LLC


23

--------------------------------------------------------------------------------



620 Newport Center Drive, Suite 1300
Newport Beach, California 92660
Attn: Jeff Rader, Vice President
Fax Number: (949) 417-6518
With a copy to:
c/o KBS Capital Advisors LLC
620 Newport Center Drive, Suite 1300
Newport Beach, California 92660
Attn: Todd Smith
Fax Number: (949) 417-6520
and with a copy to:
c/o KBS Capital Advisors LLC
620 Newport Center Drive, Suite 1300
Newport Beach, California 92660
Attn: Laurie Selwitz
Fax Number: (949) 417-6518
The address and fax number of Lender are:
Bank of America, N.A.
5 Park Plaza, Suite 500
Irvine, California 92614
Attn: Angela Lowman
Fax Number: (949) 794-7422
Section 8.7    Permitted Successors and Assigns; Disclosure of Information.
(a)    Each and every one of the covenants, terms, provisions and conditions of
this Agreement and the Loan Documents shall apply to, bind and inure to the
benefit of each Borrower, its successors and those assigns of such Borrower
consented to in writing by Lender, and shall apply to, bind and inure to the
benefit of Lender and the endorsees, transferees, successors and assigns of
Lender, and all Persons claiming under or through any of them.
(b)    Each Borrower agrees not to transfer, assign, pledge or hypothecate any
right or interest in any payment or advance due pursuant to this Agreement, or
any of the other benefits of this Agreement, without the prior written consent
of Lender, which consent may be withheld by Lender in its sole and absolute
discretion. Any such transfer, assignment, pledge or hypothecation made or
attempted by any Borrower without the prior written consent of Lender shall be
void and of no effect. No consent by Lender to an assignment shall be deemed to
be a waiver of the requirement of prior written consent by Lender with respect
to each and every further assignment and as a condition precedent to the
effectiveness of such assignment.
(c)    Lender may sell or offer to sell the Loan or interests therein to one or
more assignees or participants. So long as no Event of Default has occurred and
is continuing, Lender shall provide written notice of any such sale to Borrowers
promptly following the closing thereof. Each Borrower shall (at no cost,
expense, liability or potential liability to such Borrower) execute, acknowledge
and deliver any and all instruments reasonably requested by Lender in connection
therewith (provided that in no event shall

24

--------------------------------------------------------------------------------



any Borrower or Guarantor be required to execute any documents which would
adversely affect any of their respective rights or obligations under this
Agreement or the other Loan Documents or make any additional representations or
reaffirm any existing representations) and to the extent, if any, specified in
any such assignment or participation, such assignee(s) or participant(s) shall
have the same rights and benefits with respect to the Loan Documents as such
Person(s) would have if such Person(s) were Lender hereunder. Lender may
disseminate any information it now has or hereafter obtains pertaining to the
Loan, including any security for the Loan, any credit or other information on
any of the Properties (including environmental reports and assessments), each
Borrower, any principal of any Borrower or Guarantor, (i) to any regulatory body
having jurisdiction over Lender and to Lender’s Affiliates, including Merrill
Lynch, Pierce, Fenner & Smith Incorporated, and (ii) subject to the execution of
a confidentiality agreement substantially in the form of Schedule 7 attached
hereto, to any actual or prospective assignee or participant, to any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to Borrower and the Loan, or to any other party as necessary or
appropriate in Lender’s reasonable judgment.
Section 8.8    Modification; Waiver.
None of the terms or provisions of this Agreement may be changed, waived,
modified, discharged or terminated except by instrument in writing executed by
the party or parties against whom enforcement of the change, waiver,
modification, discharge or termination is asserted. None of the terms or
provisions of this Agreement shall be deemed to have been abrogated or waived by
reason of any failure or failures to enforce the same.
Section 8.9    Third Parties; Benefit.
All conditions to the obligation of Lender to make advances hereunder are
imposed solely and exclusively for the benefit of Lender and its assigns and no
other Persons shall have standing to require satisfaction of such conditions in
accordance with their terms or be entitled to assume that Lender will refuse to
make advances in the absence of strict compliance with any or all thereof and no
other Person shall, under any circumstances, be deemed to be the beneficiary of
such conditions, any or all of which may be freely waived in whole or in part by
Lender at any time in the sole and absolute exercise of its discretion. The
terms and provisions of this Agreement are for the benefit of the parties hereto
and, except as herein specifically provided, no other Person shall have any
right or cause of action on account thereof.
Section 8.10    Rules of Construction.
The words “hereof,” “herein,” “hereunder,” “hereto,” and other words of similar
import refer to this Agreement in its entirety. The terms “agree” and
“agreements” mean and include “covenant” and “covenants.” The words “include”
and “including” shall be interpreted as if followed by the words “without
limitation.” The captions and headings contained in this Agreement are included
herein for convenience of reference only and shall not be considered a part
hereof and are not in any way intended to define, limit or enlarge the terms
hereof. All references (a) made in the neuter, masculine or feminine gender
shall be deemed to have been made in all such genders, (b) made in the singular
or plural number shall be deemed to have been made, respectively, in the plural
or singular number as well, (c) to the Loan Documents are to the same as
extended, amended, restated, supplemented or otherwise modified from time to
time unless expressly indicated otherwise, (d) to the Land, the Improvements or
the Property shall mean all or any portion of each of the foregoing,
respectively, and (e) to Articles, Sections and Schedules are to the respective
Articles, Sections and Schedules contained in this Agreement unless expressly
indicated otherwise.

25

--------------------------------------------------------------------------------



Section 8.11    Counterparts.
This Agreement may be executed in any number of counterparts, each of which
shall be considered an original for all purposes; provided, however, that all
such counterparts shall together constitute one and the same instrument.
Section 8.12    Governing Law.
This Agreement shall be governed by and construed, interpreted and enforced in
accordance with the laws of the State of Texas.
Section 8.13    Time of Essence.
Time shall be of the essence for each and every provision of this Agreement of
which time is an element.
Section 8.14    Electronic Transmission of Data.
Lender and Borrowers agree that certain data related to the Loan (including
confidential information, documents, applications and reports) may be
transmitted electronically, including transmission over the Internet. This data
may be transmitted to, received from or circulated among agents and
representatives of Borrowers and/or Lender and their Affiliates and other
Persons involved with the subject matter of this Agreement. Each Borrower
acknowledges and agrees that (a) there are risks associated with the use of
electronic transmission and that Lender does not control the method of
transmittal or service providers, (b) Lender has no obligation or responsibility
whatsoever and assumes no duty or obligation for the security, receipt or third
party interception of any such transmission, and (c) each Borrower will release
Lender from any claim, damage or loss, including that arising in whole or part
from Lender’s strict liability or sole, comparative or contributory negligence,
which is related to the electronic transmission of data.
Section 8.15    Forum.
Each Borrower hereby irrevocably submits generally and unconditionally for
itself and in respect of its property to the jurisdiction of any state court or
any United States federal court sitting in the state specified in the governing
law section of this Agreement and to the jurisdiction of any state court or any
United States federal court sitting in the state in which any of the Properties
is located, over any Dispute. Each Borrower hereby irrevocably waives, to the
fullest extent permitted by Law, any objection that such Borrower may now or
hereafter have to the laying of venue in any such court and any claim that any
such court is an inconvenient forum. Each Borrower hereby agrees and consents
that, in addition to any methods of service of process provided for under
applicable law, all service of process in any such suit, action or proceeding in
any state court or any United States federal court sitting in the state
specified in the governing law section of this Agreement may be made by
certified or registered mail, return receipt requested, directed to such
Borrower at its address for notice set forth in this Agreement, or at a
subsequent address of which Lender received actual notice from such Borrower in
accordance with the notice section of this Agreement, and service so made shall
be complete five (5) days after the same shall have been so mailed. Nothing
herein shall affect the right of Lender to serve process in any manner permitted
by Law or limit the right of Lender to bring proceedings against any Borrower in
any other court or jurisdiction.

26

--------------------------------------------------------------------------------



Section 8.16    WAIVER OF JURY TRIAL.
TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH BORROWER AND LENDER HEREBY
WAIVES TRIAL BY JURY IN RESPECT OF ANY “DISPUTE” AND ANY ACTION ON SUCH
“DISPUTE.” THIS WAIVER IS KNOWINGLY, WILLINGLY AND VOLUNTARILY MADE BY EACH
BORROWER AND LENDER, AND EACH BORROWER AND LENDER HEREBY REPRESENTS THAT NO
REPRESENTATIONS OF FACT OR OPINION HAVE BEEN MADE BY ANY PERSON OR ENTITY TO
INDUCE THIS WAIVER OF TRIAL BY JURY OR TO IN ANY WAY MODIFY OR NULLIFY ITS
EFFECT. EACH BORROWER AND LENDER ARE EACH HEREBY AUTHORIZED TO FILE A COPY OF
THIS SECTION IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER OF JURY
TRIAL. THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE PARTIES ENTERING INTO THE
LOAN DOCUMENTS. EACH BORROWER FURTHER REPRESENTS AND WARRANTS THAT IT HAS BEEN
REPRESENTED IN THE SIGNING OF THIS AGREEMENT AND IN THE MAKING OF THIS WAIVER BY
INDEPENDENT LEGAL COUNSEL, OR HAS HAD THE OPPORTUNITY TO BE REPRESENTED BY
INDEPENDENT LEGAL COUNSEL SELECTED OF ITS OWN FREE WILL, AND THAT IT HAS HAD THE
OPPORTUNITY TO DISCUSS THIS WAIVER WITH COUNSEL.
Section 8.17    USA Patriot Act Notice.
Lender hereby notifies each Borrower that pursuant to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), Lender is required to obtain, verify and record information that
identifies such Borrower, which information includes the name and address of
such Borrower and other information that will allow Lender to identify such
Borrower in accordance with the Act.
Section 8.18    Entire Agreement.
The Loan Documents constitute the entire understanding and agreement between
Borrowers and Lender with respect to the transactions arising in connection with
the Loan, and supersede all prior written or oral understandings and agreements
between Borrowers and Lender with respect to the matters addressed in the Loan
Documents. In particular, and without limitation, the terms of any commitment by
Lender to make the Loan are merged into the Loan Documents. Except as
incorporated in writing into the Loan Documents, there are no representations,
understandings, stipulations, agreements or promises, oral or written, with
respect to the matters addressed in the Loan Documents. If there is any conflict
between the terms, conditions and provisions of this Agreement and those of any
other instrument or agreement, including any other Loan Document, the terms,
conditions and provisions of this Agreement shall prevail.
Section 8.19    Limited Recourse Provision.
Lender shall have no recourse against, nor shall there be any personal liability
to, the members of any Borrower, or to any shareholders, members, partners,
beneficial interest holders or any other entity or person in the ownership
(directly or indirectly) of any Borrower with respect to the obligations of any
Borrower and Guarantor under the Loan. For purposes of clarification, in no
event shall the above language limit, reduce or otherwise affect any Borrower's
liability or obligations under the Loan Documents, Guarantor’s liability or
obligations under the Guaranty, or Lender’s right to exercise any rights or
remedies against any collateral securing the Loan.

27

--------------------------------------------------------------------------------



Section 8.20    Joint and Several Liability.
(e)    Each Borrower agrees that it is jointly and severally liable to Lender
for the payment of all of the Obligations, and that such liability is
independent of the obligations of the other Borrowers. Lender may bring an
action against any Borrower, whether or not an action is brought against the
other Borrowers.
(f)    Each Borrower agrees that any release which may be given by Lender to the
other Borrowers or Guarantor will not release such Borrower from its obligations
under this Agreement or any of the other Loan Documents.
(g)    Each Borrower waives any right to assert against Lender any defense,
setoff, counterclaim or claim that such Borrower may have against the other
Borrowers or any other party liable to Lender for the obligations of the
Borrowers under this Agreement or any of the other Loan Documents.
(h)    Each Borrower agrees that it is solely responsible for keeping itself
informed as to the financial condition of the other Borrowers and of all
circumstances which bear upon the risk of nonpayment. Each Borrower waives any
right it may have to require Lender to disclose to such Borrower any information
that Lender may now or hereafter acquire concerning the financial condition of
the other Borrowers.
(i)    Each Borrower waives all rights to notices of default or nonperformance
by any other Borrower under this Agreement and the other Loan Documents. Each
Borrower further waives all rights to notices of the existence or the creation
of new indebtedness by any other Borrower.
(j)    Borrowers represent and warrant to Lender that each will derive benefit,
directly and indirectly, from the collective administration and availability of
the Loan under this Agreement, the Note and the other Loan Documents. Borrowers
agree that Lender will not be required to inquire as to the disposition by any
Borrower of funds disbursed in accordance with the terms of this Agreement or
any of the other Loan Documents.
(k)    Until all of the Obligations have been paid in full, each Borrower waives
any right of subrogation, reimbursement, indemnification and contribution
(contractual, statutory or otherwise), including any claim or right of
subrogation under the Bankruptcy Code (Title 11, United States Code) or any
successor statute, that such Borrower may now or hereafter have against any
other Borrower with respect to the Obligations under this Agreement or any of
the other Loan Documents.
[Signatures begin on following page.]

28

--------------------------------------------------------------------------------



THE WRITTEN LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
IN WITNESS WHEREOF, Borrower and Lender have caused this Agreement to be
executed as of the date first above written.
BORROWER:
KBS SOR 1800 WEST LOOP SOUTH, LLC,
a Delaware limited liability company
By: KBS SOR ACQUISITION XVI, LLC, 
a Delaware limited liability company, 
its sole member
By: KBS SOR PROPERTIES, LLC, 
a Delaware limited liability company, 
its sole member
By: KBS STRATEGIC OPPORTUNITY LIMITED PARTNERSHIP, 
a Delaware limited partnership, 
its sole member
By: KBS STRATEGIC OPPORTUNITY REIT, INC., 
a Maryland corporation, 
its sole general partner
By: __/s/ David E. Snyder_______________ 
David E. Snyder, 
Chief Financial Officer
 

[Signatures continue on following page]

SIGNATURE PAGE TO KBS SOR POOL 1 TERM LOAN AGREEMENT

--------------------------------------------------------------------------------





KBS SOR IRON POINT, LLC,
a Delaware limited liability company
By: KBS SOR ACQUISITION IV, LLC, 
a Delaware limited liability company, 
its sole member
By: KBS SOR PROPERTIES, LLC, 
a Delaware limited liability company, 
its sole member
By: KBS STRATEGIC OPPORTUNITY LIMITED PARTNERSHIP, 
a Delaware limited partnership, 
its sole member
By: KBS STRATEGIC OPPORTUNITY REIT, INC., 
a Maryland corporation, 
its sole general partner
By: __/s/ David E. Snyder_________________ 
David E. Snyder, 
Chief Financial Officer
 

[Signatures continue on following page]

SIGNATURE PAGE TO KBS SOR POOL 1 TERM LOAN AGREEMENT

--------------------------------------------------------------------------------





LENDER:
Bank of America, N.A.,
a national banking association
By:
/s/ Kevin McLain
Name:
Kevin McLain
Title:
SVP


SIGNATURE PAGE TO KBS SOR POOL 1 TERM LOAN AGREEMENT

--------------------------------------------------------------------------------



Schedule 1
Definitions
Unless the context otherwise specifies or requires, the following terms shall
have the meanings herein specified, such definitions to be applicable equally to
the singular and the plural forms of such terms and to all genders:
“Actual Operating Revenue” means, with respect to any period of time for any
Property, all income, computed on an annualized basis in accordance with
generally accepted accounting principles, from the ownership and operation of
such Property from whatever source (other than any source affiliated with a
Borrower or any Guarantor), including Rents, utility charges, escalations,
service fees or charges, license fees, parking fees, other required
pass-throughs, and, with respect to any Lease executed (or that commences)
during the applicable Calculation Period, income generated by such Lease
calculated as if the Lease was in effect as of the first day of such Calculation
Period, but excluding sales, use and occupancy or other taxes on receipts
required to be accounted for by the applicable Borrower to any Governmental
Authority, refunds from tenants, uncollectible accounts, sales of furniture,
fixtures and equipment, interest income, Condemnation Awards, Insurance Proceeds
(other than business interruption or other loss of income insurance),
unforfeited security deposits, utility and other similar deposits, income from
tenants not paying rent, income from tenants in bankruptcy, and non-recurring or
extraordinary income, including lease termination payments. Except as otherwise
expressly provided herein, Actual Operating Revenue shall be net of rent
concessions and credits. Actual Operating Revenue shall be subject to
appropriate seasonal and other adjustments in Lender’s reasonable discretion,
and shall include rents payable under executed Leases with a rental commencement
date which is scheduled to occur within one hundred eighty (180) days of the
applicable Test Date.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
“Approved Manager” means each Borrower, and with respect to any Property, CBRE,
Inc., a Delaware corporation, Transwestern, Cushman & Wakefield, Jones Lang
LaSalle, Cassidy Turley, PM Realty, L.P. or any other reputable and creditworthy
property manager, subject to the prior approval of Lender, not to be
unreasonably withheld, with a portfolio of properties comparable to the
applicable Property under active management.
“Assumed Interest Rate” means the annual yield payable on the last day of the
applicable Calculation Period on ten (10) year United States Treasury
obligations in amounts approximating the outstanding principal balance of the
Loan on the last day of the Calculation Period plus two hundred fifty (250)
basis points per annum; provided, however, that the Assumed Interest Rate shall
be not less than five and three quarters percent (5.75%) per annum.
“Authorized Signer” means any signer of this Agreement, acting alone, or any
other representative of Borrowers duly designated and authorized by Borrowers to
sign draw requests in a writing addressed to Lender, which writing may include a
draw request in the form attached hereto as Schedule 3.
“Banking Day” means any day that is not a Saturday, Sunday or banking holiday in
the State.
“Borrowers’ Deposit Account” means an account established with Lender pursuant
to the terms of Section 4.6.

S1-1

--------------------------------------------------------------------------------



“Calculation Period” means the six (6) month period ending on any Test Date.
“Capital Improvements” means improvements, replacements and alterations to the
Property in accordance with plans and specifications or otherwise approved by
Lender in accordance with Section 4 of Schedule 2 of this Agreement.
“Casualty” means any act or occurrence of any kind or nature that results in
damage, loss or destruction to any Property.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any Law, (b) any change
in any Law or in the administration, interpretation, implementation or
application thereof by any Governmental Authority, or (c) the making or issuance
of any request, rule, guideline, or directive (whether or not having the force
of Law) by any Governmental Authority; provided that notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and (y) all requests, rules, guidelines, or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority), or the United
States or foreign regulatory authorities, in each case pursuant to Basel III,
shall in each case be deemed to be a “Change in Law”, regardless of the date
enacted, adopted, or issued.
“Checking Account” means account no. 1453024148 maintained at Lender.
“Claim” means any liability, suit, action, claim, demand, loss, expense,
penalty, fine, judgment or other cost of any kind or nature whatsoever,
including fees, costs and expenses of attorneys, consultants, contractors and
experts.
“Closing Checklist” means that certain Closing Requirements and Checklist
setting forth the conditions for closing the Loan and recording the Security
Instruments.
“Code” means the Internal Revenue Code of 1986, as amended.
“Condemnation” means any taking of title to, use of, or any other interest in
any Property under the exercise of the power of condemnation or eminent domain,
whether temporarily or permanently, by any Governmental Authority or by any
other Person acting under or for the benefit of a Governmental Authority.
“Condemnation Awards” means any and all judgments, awards of damages (including
severance and consequential damages), payments, proceeds, settlements, amounts
paid for a taking in lieu of Condemnation, or other compensation heretofore or
hereafter made, including interest thereon, and the right to receive the same,
as a result of, or in connection with, any Condemnation or threatened
Condemnation.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise,
“Controlling” or “Controlled” have meanings correlative thereto.
“Debt Service” means the payments of principal and interest that would have been
payable under a hypothetical loan during the Calculation Period, assuming (i) an
initial loan balance equal to the sum of (A) the Initial Advance Funds Limit
plus (B) the outstanding principal balance on the last day of the Calculation
Period of the portion of the Loan advanced under the TILC/Capital Expenditures
Holdback,

S1-2

--------------------------------------------------------------------------------



(ii) an interest rate equal to the Assumed Interest Rate, and (iii) amortization
of the aggregate principal indebtedness over a thirty (30) year amortization
period.
“Default” means an event or circumstance that, with the giving of Notice or
lapse of time, or both, would constitute an Event of Default under the
provisions of this Agreement.
“Dispute” means any controversy, claim or dispute between or among the parties
to this Agreement, including any such controversy, claim or dispute arising out
of or relating to (a) this Agreement, (b) any other Loan Document, (c) any
related agreements or instruments, or (d) the transaction contemplated herein or
therein (including any claim based on or arising from an alleged personal injury
or business tort).
“Environmental Agreements” means the West Loop Environmental Agreement and the
Iron Point Environmental Agreement.
“Environmental Insurance Policy" means, individually or collectively, each
environmental insurance policy covering a Property substantially and materially
in the form existing as of the date of this Agreement, naming Lender as an
additional insured issued by an insurance company which has an A.M. Best Company
financial and performance rating of A-IX or better and is qualified or
authorized by the Laws of the applicable State to assume the risks covered by
such policy.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“Event of Default” means any event or circumstance specified in Article VI and
the continuance of such event or circumstance beyond the applicable grace and/or
cure periods therefor, if any, set forth in Article VI.
“Expenses” means all fees, charges, costs and expenses of any nature whatsoever
incurred at any time and from time to time (whether before or after an Event of
Default) by Lender in making, funding, administering or modifying the Loan, in
negotiating or entering into any “workout” of the Loan, or in exercising or
enforcing any rights, powers and remedies provided in any Security Instrument or
any of the other Loan Documents, including attorneys’ fees, court costs,
receiver’s fees, management fees and costs incurred in the repair, maintenance
and operation of, or taking possession of, or selling, any Property.
“Financial Statements” means (i) for each reporting party other than an
individual, a balance sheet, income statement, statements of cash flow and
amounts and sources of contingent liabilities, a reconciliation of changes in
equity and liquidity verification (such reconciliation of changes in equity and
liquidity verification to be provided only at fiscal year-end and upon Lender’s
request), cash flow projections (cash flow projections to be provided only at
fiscal year-end and upon Lender’s request), real estate schedules providing
details on each individual real property in the reporting party’s portfolio,
including, but not limited to raw land, land under development, construction in
process and stabilized properties and unless Lender otherwise consents,
consolidated and consolidating statements if the reporting party is a holding
company or a parent of a subsidiary entity; and (ii) for each reporting party
who is an individual, a balance sheet, statements of cash flow and amounts and
sources of contingent liabilities, sources and uses of cash and liquidity
verification, cash flow projections, real estate schedules providing details on
each individual real property in the reporting party’s portfolio, including, but
not limited to raw land, land under development, and unless Lender otherwise
consents, Financial Statements for each entity owned or jointly owned by the
reporting party. For purposes of this definition and any covenant requiring the
delivery of Financial Statements, each party for whom Financial Statements are
required is a “reporting party” and a specified period to which the required
Financial Statements relate is a “reporting period.”

S1-3

--------------------------------------------------------------------------------



“GAAP” means generally accepted accounting principles in the United States of
America.
“Governmental Authority” means any governmental or quasi-governmental entity,
including any court, department, commission, board, bureau, agency,
administration, service, district or other instrumentality of any governmental
entity.
“Guarantor” means KBS SOR Properties, LLC, a Delaware limited liability company,
and its personal representatives, successors and assigns.
“Guaranty” means the Guaranty Agreement of even date herewith executed by
Guarantor for the benefit of Lender, as the same may from time to time be
extended, amended, restated, supplemented or otherwise modified.
“Improvements” means the West Loop Improvements and the Iron Point Improvements.
“Initial Advance Funds” means proceeds of the Loan disbursed by Lender in
accordance with Section 2.2 of this Agreement.
“Initial Advance Funds Limit” means Fifty-Nine Million Four Hundred Fifty-Two
Thousand Dollars ($59,452,000), as may be reduced in accordance with
Section 4.24.
“Insurance Proceeds” means the insurance claims under and the proceeds of any
and all policies of insurance covering any Property or any part thereof,
including all returned and unearned premiums with respect to any insurance
relating to such Property, in each case whether now or hereafter existing or
arising.
“Interest Reserve Account” has the meaning set forth in Section 4.24 of this
Agreement.
“Iron Point” means KBS Iron Point, LLC, a Delaware limited liability company.
“Iron Point Deed to of Trust” means the Deed of Trust, Assignment, Security
Agreement and Fixture Filing of even date herewith given by Iron Point to Lender
to secure the Obligations, as the same may from time to time be extended,
amended, restated, supplemented or otherwise modified.
“Iron Point Environmental Agreement” means the Environmental Indemnification and
Release Agreement of even date herewith by and between Iron Point and Lender
pertaining to the Iron Point Property, as the same may from time to time be
extended, amended, restated or otherwise modified.
“Iron Point Improvements” means all on-site and off-site improvements to the
Iron Point Land for an approximate 211,056 square foot office campus located on
the Iron Point Land, together with all fixtures, tenant improvements and
appurtenances now or later to be located on the Iron Point Land and/or in such
improvements.
“Iron Point Land” means the land described in and encumbered by the Iron Point
Deed of Trust.
“Iron Point Property” means the real and personal property conveyed and
encumbered by the Iron Point Deed of Trust.
“Land” means the West Loop Land and the Iron Point Land.

S1-4

--------------------------------------------------------------------------------



“Law(s)” means all federal, state and local laws, statutes, rules, ordinances,
regulations, codes, licenses, authorizations, decisions, injunctions,
interpretations, orders or decrees of any court or other Governmental Authority
having jurisdiction as may be in effect from time to time.
“Leases” means all leases, license agreements and other occupancy or use
agreements (whether oral or written), now or hereafter existing, which cover or
relate to any Property or any part thereof, together with all options therefor,
amendments thereto and renewals, modifications and guaranties thereof, including
any cash or security deposited under the Leases to secure performance by the
tenants of their obligations under the Leases, whether such cash or security is
to be held until the expiration of the terms of the Leases or applied to one or
more of the installments of rent coming due thereunder.
“Leasing Commissions” means reasonable and customary commissions paid in
connection with a Lease to a real estate broker licensed in the state where the
applicable Property is located, under commission agreements containing such
terms and provisions as are then prevailing between third party, unaffiliated
owners and brokers for comparable leases of space at properties similar to such
Property in the market area in which such Property is located.
“Loan” means the loan from Lender to Borrowers, the repayment obligations in
connection with which are evidenced by the Note.
“Loan Amount” means Seventy-Two Million Four Hundred Fifty Thousand and No/100
Dollars ($72,450,000.00).
“Loan Documents” means this Agreement, the Note, the Security Instruments, the
Security Agreement, the Environmental Agreements, the Guaranty, any Swap
Contract and any and all other documents which any Borrower, Guarantor or any
other party or parties have executed and delivered, or may hereafter execute and
deliver, to evidence, secure or guarantee the Obligations, or any part thereof,
as the same may from time to time be extended, amended, restated, supplemented
or otherwise modified.
“Loan-to-Value Ratio” means (i) the sum of (A) the Initial Advance Funds Limit
plus the outstanding principal balance on the last day of the Calculation Period
of the portion of the Loan advanced under the TILC/Capital Expenditures
Holdback, divided by (ii) the aggregate appraised “As-Is” value of each of the
Properties set forth in then-current appraisals of each of the Properties
obtained by Lender as of any calculation of the Loan-to-Value Ratio.
“Minimum Required Debt Service Coverage Ratio” means an Ongoing Debt Service
Coverage Ratio of 1.15:1.00.
“Minimum Release Price” means, (a) with respect to the West Loop Property, an
amount equal to (i) $58,850,000 minus (ii) 110% of the amount, if any, of the
undisbursed funds then remaining in the TILC/Capital Expenditures Holdback
allocated to the West Loop Property as set forth on Schedule 2 of this
Agreement, and (b) with respect to the Iron Point Property, an amount equal to
(i) $20,845,000 minus (ii) 110% of the amount, if any, of the undisbursed funds
then remaining in the TILC/Capital Expenditures Holdback allocated to the Iron
Point Property as set forth on Schedule 2 of this Agreement.
“Net Operating Income” means, with respect to any period of time for any
Property, the amount obtained by subtracting actual Operating Expenses for such
Property from Actual Operating Revenue of such Property.

S1-5

--------------------------------------------------------------------------------



“Net Proceeds,” when used with respect to any Condemnation Awards or Insurance
Proceeds, means the gross proceeds from any Condemnation or Casualty remaining
after payment of all expenses, including attorneys’ fees, incurred in the
collection of such gross proceeds.
“Note” means the Promissory Note of even date herewith, in an amount equal to
the Loan Amount, made by Borrowers to the order of Lender, as the same may from
time to time be extended, amended, restated, supplemented or otherwise modified.
“Notice” means a notice, request, consent, demand or other communication given
in accordance with the provisions of Section 8.6 of this Agreement.
“Obligations” means all present and future debts, obligations and liabilities of
Borrowers to Lender arising pursuant to, or on account of, the provisions of
this Agreement, the Note or any of the other Loan Documents, including the
obligations: (a) to pay all principal, interest, late charges, prepayment
premiums (if any) and other amounts due at any time under the Note; (b) to pay
all Expenses, indemnification payments, fees and other amounts due at any time
under the Security Instruments or any of the other Loan Documents, together with
interest thereon as provided in the Security Instruments or such Loan Document;
(c) to pay and perform all obligations of Borrowers under any Swap Contract; and
(d) to perform, observe and comply with all of the terms, covenants and
conditions, expressed or implied, which any Borrower is required to perform,
observe or comply with pursuant to the terms of this Agreement, any of the
Security Instruments or any of the other Loan Documents.
“Ongoing Debt Service Coverage Ratio” means, as of any Test Date, for the
applicable Calculation Period the ratio of Net Operating Income to Debt Service
based on operating statements for the Properties for the immediately preceding
six (6) month period which complies with the terms of this Agreement.
“Operating Expenses” means, with respect to any period of time for any Property,
the total of all expenses actually paid or payable, computed on an annualized
basis in accordance with generally accepted accounting principles, of whatever
kind relating to the ownership, operation, maintenance or management of such
Property, including utilities, ordinary repairs and maintenance, insurance
premiums, ground rents, if any, license fees, Taxes, advertising expenses,
payroll and related taxes, management fees equal to the greater of 3% of Actual
Operating Revenue or the management fees actually paid under any management
agreement, operational equipment or other lease payments as approved by Lender,
and normalized capital expenditures equal to $2.00 per rentable square foot per
year (the “Capital Improvement Reserve”), but specifically excluding
depreciation and amortization, income taxes, debt service on the Loan, any item
of expense that would otherwise be covered by the provisions hereof but which is
paid by any tenant under such tenant’s Lease or other agreement provided such
reimbursement by tenant is not included in the calculation of Actual Operating
Revenue. Operating Expenses shall be subject to appropriate seasonal and other
adjustments in Lender’s reasonable discretion. Any expense which in accordance
with accrual basis income tax accounting is depreciated or amortized over a
period which exceeds one (1) year shall be treated as an expense, for the
purposes of the foregoing calculations, ratably over the period of depreciation
or amortization.
“Person” means an individual, a corporation, a partnership, a joint venture, a
limited liability company, a trust, an unincorporated association, any
Governmental Authority or any other entity.
“Property” means the West Loop Property and the Iron Point Property.
“Release Pad” has the meaning set forth in Section 2.6 of this Agreement.

S1-6

--------------------------------------------------------------------------------



“Release Price” has the meaning set forth in Section 2.6 of this Agreement.
“Rents” means all of the rents, royalties, issues, profits, revenues, earnings,
income and other benefits of any Property or any part thereof, or arising from
the use or enjoyment of such Property or any part thereof, including all such
amounts paid under or arising from any of the Leases and all fees, charges,
accounts or other payments for the use or occupancy of rooms or other public
facilities within such Property or any part thereof.
“Repayment Guaranty Termination Event” has the meaning set forth in Section 1(c)
of the Guaranty.
“Revolving Availability Period” means the period commencing as of the date of
this Agreement and ending on May 1, 2017.
“Security Agreement (Reserve Account)” means a Pledge and Security Agreement and
Control Agreement (Deposit Account), in form and substance reasonably
satisfactory to Lender, to be entered into by Borrowers and Lender, pursuant to
which Borrowers shall grant to Lender a lien on, and security interest in, the
Reserve Account as additional security for the Obligations.
“Security Instruments” means the West Loop Deed of Trust and the Iron Point Deed
of Trust.
“State” means, with respect to the West Loop Property, the State of Texas, and
with respect to the Iron Point Property, the State of California.
“Survey” means a map or plat of survey of the Land which conforms with Lender’s
survey requirements set forth in the Closing Checklist.
“Swap Contract” means any agreement, whether or not in writing, relating to any
Swap Transaction, including, unless the context otherwise clearly requires, any
form of master agreement (the “Master Agreement”) published by the International
Swaps and Derivatives Association, Inc., or any other master agreement, entered
into prior to the date hereof or any time after the date hereof, between Swap
Counterparty and any Borrower, together with any related schedule and
confirmation, as amended, supplemented, superseded or replaced from time to
time.
“Swap Counterparty” means Lender or an Affiliate of Lender, in its capacity as
counterparty under any Swap Contract.
“Swap Transaction” means any transaction that is a rate swap, basis swap,
forward rate transaction, commodity swap, commodity option, equity or equity
index swap or option, bond option, note or bill option, interest rate option,
forward foreign exchange transaction, cap transaction, collar transaction, floor
transaction, currency swap transaction, cross-currency rate swap transaction,
swap option, currency option, credit swap or default transaction, T-lock, or any
other similar transaction (including any option to enter into the foregoing) or
any combination of the foregoing, entered into prior to the date hereof or any
time after the date hereof between Swap Counterparty and any Borrower so long as
a writing, such as a Swap Contract, evidences the parties’ intent that such
obligations shall be secured by any of the Security Instruments in connection
with the Loan.
“Taxes” means all taxes and assessments whether general or special, ordinary or
extraordinary, or foreseen or unforeseen, which at any time may be assessed,
levied, confirmed or imposed by any Governmental Authority or any communities
facilities or other private district on any Borrower or on any

S1-7

--------------------------------------------------------------------------------



of its properties or assets or any part thereof or in respect of any of its
franchises, businesses, income or profits.
“Tenant Improvements” means improvements, fixtures and equipment associated with
any of the Leases, the construction or installation of which Lender has agreed
to finance in accordance with Section 3 of Schedule 2 of this Agreement.
“Termination Fee Deposit” shall have the meaning set forth in Section 4.17.
“Test Date” means June 30 and December 31 of each year, commencing on June 30,
2014.
“TILC/Capital Expenditures Holdback” means Loan proceeds in the amount of
$12,998,000 to be advanced by Lender for costs and expenses of Tenant
Improvements, Leasing Commissions and Capital Improvements in accordance with
the terms and conditions of Schedule 2.
“West Loop” means KBS SOR 1800 West Loop, LLC, a Delaware limited liability
company.
“West Loop Deed of Trust” means the Deed of Trust, Assignment, Security
Agreement and Fixture Filing of even date herewith given by West Loop to Lender
to secure the Obligations, as the same may from time to time be extended,
amended, restated, supplemented or otherwise modified.
“West Loop Environmental Agreement” means the Environmental Indemnification and
Release Agreement of even date herewith by and between West Loop and Lender
pertaining to the West Loop Property, as the same may from time to time be
extended, amended, restated or otherwise modified.
“West Loop Improvements” means all on-site and off-site improvements to the West
Loop Land for an approximate 400,100 square foot office building located on the
West Loop Land, together with all fixtures, tenant improvements and
appurtenances now or later to be located on the West Loop Land and/or in such
improvements.
“West Loop Land” means the land described in and encumbered by the West Loop
Deed of Trust.
“West Loop Property” means the real and personal property conveyed and
encumbered by the West Loop Deed of Trust.

S1-8

--------------------------------------------------------------------------------



Schedule 2
Holdback for Tenant Improvements, Leasing Commissions and
Capital Improvements/Disbursements from TILC Reserve Account
1.Compliance with Laws; Plans and Specifications; Correction of Construction
Work.
Each Borrower shall use commercially reasonable efforts to ensure that all of
the Capital Improvements and the Tenant Improvements constructed by such
Borrower are constructed in accordance with all applicable (whether present or
future) Laws. Upon request of Lender, each Borrower shall deliver to Lender
copies of all plans and specifications for any Capital Improvements and all
tenant improvement plans and specifications for any Tenant Improvements to the
extent available to such Borrower. Prior to commencing any construction of any
Capital Improvements or any Tenant Improvements, the applicable plans and
specifications shall be approved by all applicable Governmental Authorities and
any tenant (if applicable). Promptly following any demand by Lender, Borrower
shall correct or cause the correction of any work that fails to comply with the
requirements of this Section 1 of Schedule 2 and any material departures or
deviations from the applicable improvement plans and specifications not approved
by Lender. Lender and its representatives shall have access to each Property at
all reasonable times and upon no less than twenty-four (24) hours prior notice,
and shall have the right to enter the Property and to conduct such inspections
thereof at their sole cost and expense, and subject to the rights of tenants
under their leases, provided that if an Event of Default exists, such inspection
shall be at Borrowers’ expense, as they shall deem necessary or desirable for
the protection of the interests of Lender.
2.    Building Permits; Other Permits.
All building, construction and other permits necessary or required in connection
with the construction of any Capital Improvements or any Tenant Improvements
must be issued prior to the commencement of construction of any of the same.
Borrowers shall pay, or cause to be paid, all required fees in connection with
such permits.
3.    Advances for Tenant Improvements.
So long as no Default or Event of Default shall exist, Lender shall make
advances from the TILC/Capital Expenditures Holdback for Tenant Improvements in
an aggregate amount not to exceed $5,936,000, allocated to the Properties as
follows: (a) $3,683,000 is allocated to Tenant Improvements for the West Loop
Property, and (b) $2,253,000 is allocated to Tenant Improvements for the Iron
Point Property. Funds allocated to Tenant Improvements for any Property may not
be used for Tenant Improvements at any other Property or for any other purpose.
Advances from the TILC/Capital Expenditures Holdback for Tenant Improvements
shall be made not more frequently than monthly based on draw requests signed by
an Authorized Signer in the form of Schedule 3 or in another form approved by
Lender. Each draw request for Tenant Improvements shall, if required by Lender
and to the extent applicable, be set forth on AIA Forms G702 and G703 or another
form reasonably approved by Lender, and shall be accompanied by (i) invoices,
receipts or other evidence reasonably satisfactory to Lender verifying the costs
for which Loan proceeds are being requested, and (ii) if required by Lender,
affidavits, lien waivers and/or releases from all parties who furnished
materials and/or services in connection with the requested payment. Advances
from the TILC/Capital Expenditures Holdback for Tenant Improvements shall not
exceed $35.00 per square foot of net rentable area of the West Loop Property or
$30.00 per square foot of net rentable area of the Iron Point Property. At
Borrowers’ option, Lender shall make a single advance from the TILC/Capital
Expenditures Holdback for Tenant Improvements under a specified Lease or Lender
shall make periodic advances from the TILC/Capital Expenditures Holdback

S2-1

--------------------------------------------------------------------------------



for Tenant Improvements as construction progresses, subject to such retainage
requirements as Lender in its reasonable judgment may impose. Lender may require
an inspection of the applicable Property under Section 1 above in order to
verify completion of Tenant Improvements prior to making any such advance.
Lender shall not be obligated to make the final advance of the Loan from the
TILC/Capital Expenditures Holdback for Tenant Improvements under a given Lease
unless the following conditions shall have been satisfied, to the extent
required by Lender:
(a)    Lender shall have received such evidence as Lender may reasonably require
that construction has been completed in a good and workmanlike manner, in
accordance with applicable requirements of all Governmental Authorities and
substantially in accordance with tenant improvement plans and specifications
satisfactory to Lender;
(b)    To the extent required by applicable Governmental Authorities for the use
and occupancy of the Tenant Improvements, certificates of occupancy and other
applicable permits and releases shall have been issued with respect to the
Tenant Improvements and copies thereof shall have been furnished to Lender to
the extent requested by Lender;
(c)    A valid notice of completion shall have been recorded if required under
the laws of the applicable jurisdiction;
(d)    If requested by Lender, Lender shall have received, from the tenant
accepting the work, a tenant estoppel certificate confirming acceptance of the
work; provided that if the applicable Borrower is unable to obtain such tenant
estoppel certificate after using commercially reasonable efforts to obtain the
same for a period of ten (10) Business Days, Lender shall make the requested
advance so long as all other applicable conditions have been satisfied; and
(e)    Lender shall have received a satisfactory endorsement to its title
insurance policy (to the extent available and to the extent requested by
Lender).
4.    Advances for Capital Improvements.
So long as no Default or Event of Default shall exist, Lender shall make
advances from the TILC/Capital Expenditures Holdback for Capital Improvements in
an aggregate amount not to exceed $5,358,000, allocated to the Properties as
follows: (a) $4,958,000 is allocated to Capital Improvements for the West Loop
Property, and (b) $400,000 is allocated to Capital Improvements for the Iron
Point Property. Funds allocated to Capital Improvements for any Property may not
be used for Capital Improvements at any other Property or for any other purpose.
Advances from the TILC/Capital Expenditures Holdback for Capital Improvements
shall be made not more frequently than monthly based on draw requests signed by
an Authorized Signer in the form of Schedule 3 or in another form approved by
Lender. Each draw request for Capital Improvements shall, if required by Lender
and to the extent applicable, be set forth on AIA Forms G702 and G703 or another
form reasonably approved by Lender, and shall be accompanied by (i) invoices,
receipts or other evidence reasonably satisfactory to Lender verifying the costs
for which Loan proceeds are being requested, and (ii) if required by Lender,
affidavits, lien waivers and/or releases from all parties who furnished
materials and/or services in connection with the requested payment. At
Borrowers’ option, Lender shall make a single advance from the TILC/Capital
Expenditures Holdback for any work of Capital Improvements or Lender shall make
periodic advances for such work of Capital Improvements as construction
progresses, subject to such retainage requirements as Lender in its reasonable
judgment may impose. Lender may require an inspection of any Property under
Section 1 above in order to verify completion of any Capital Improvements prior
to making any advance. Lender shall not be obligated to make the final advance
of the Loan from the TILC/Capital

S2-2

--------------------------------------------------------------------------------



Expenditures Holdback for any work of Capital Improvements unless the following
conditions shall have been satisfied, to the extent required by Lender:
(a)    Lender shall have received such evidence as Lender may reasonably require
that construction has been completed in a good and workmanlike manner, in
accordance with applicable requirements of all Governmental Authorities and
substantially in accordance with any applicable plans and specifications;
(b)    To the extent applicable, a valid notice of completion shall have been
recorded if required under the laws of the applicable jurisdiction; and
(c)    Lender shall have received a satisfactory endorsement to its title
insurance policy (to the extent available and to the extent requested by
Lender).
5.    Leasing Commissions.
So long as no Default or Event of Default shall exist, Lender shall make
advances from the TILC/Capital Expenditures Holdback for Leasing Commissions in
an aggregate amount not to exceed $1,704,000, allocated to the Properties as
follows: (a) $1,147,000 is allocated to Leasing Commissions for the West Loop
Property, and (b) $557,000 is allocated to Leasing Commissions for the Iron
Point Property. Funds allocated to Leasing Commissions for any Property may not
be used for Leasing Commissions at any other Property or for any other purpose.
Each disbursement request for Leasing Commissions exceeding One Hundred Thousand
Dollars ($100,000) shall be accompanied by evidence satisfactory to Lender that
such Leasing Commissions are then due and payable or have been properly paid,
including, if required by Lender, receipts, lien waivers and/or releases from
the party or parties entitled to all or any portion of such Leasing Commissions.
6.    Reliance.
In making any advance from the TILC/Capital Expenditures Holdback, Lender shall
be entitled to rely on any bill, statement or estimate procured from the
appropriate public office, contractor, broker or insurance company or agent
without any inquiry into the accuracy thereof and without any inquiry to the
accuracy, validity, enforceability or contestability of any cost, expense,
commission, assessment, lien or title or claim thereof. If an Event of Default
has occurred and is continuing, Lender reserves the right to make any advance
from the TILC/Capital Expenditures Holdback directly to the party furnishing
materials and/or services.
7.    Condition to All Advances.
If, in the reasonable opinion of Lender, the prospect of payment or performance
of all or any part of the Obligations has been impaired because of a material
adverse change in the financial condition, results of operations, business or
properties of any Borrower or Guarantor, Lender shall have no obligation to make
any advance of Loan proceeds from the TILC/Capital Expenditures Holdback,
provided that Lender has delivered to Borrowers written notice of such
determination.
8.    Account for Funding Advances.
Subject to Lender’s right to advance Loan proceeds as provided in this
Agreement, Lender may make advances from the TILC/Capital Expenditures Holdback
into the Checking Account. Each Borrower hereby irrevocably authorizes Lender to
deposit any advance to the credit of Borrowers in that account, by wire transfer
or other deposit. Each Borrower further irrevocably authorizes Lender to

S2-3

--------------------------------------------------------------------------------



pay and reimburse itself for any Expenses incurred by Lender by debit to such
account. This account shall be used solely for the payment of costs and other
purposes associated with the construction of the Tenant Improvements, the
construction of Capital Improvements, the payment of Leasing Commissions and/or
the Loan, and shall not be used for any other purpose.
9.    Lender’s Rights and Remedies on Default.
Upon the occurrence, and during the continuance, of any Event of Default, Lender
shall have the right, in addition to any other rights or remedies available to
Lender, to exercise any one or more of the following rights and remedies:
(a)    Lender may terminate its obligation to advance any further principal of
the Loan by Notice to Borrowers.
(b)    Lender may apply any undisbursed Loan proceeds to the satisfaction of the
conditions of the Loan Documents, irrespective of the allocation of such Loan
proceeds as set forth above.
(c)    Lender may make advances directly to the property manager. The execution
of this Agreement by each Borrower shall, and hereby does, constitute an
irrevocable authorization so to advance the proceeds of the Loan. No further
direction or authorization from any Borrower shall be necessary to warrant such
direct advances. Each advance shall be secured by the Security Instruments and
shall satisfy the obligations of Lender hereunder to the extent of the amount of
the advance.

S2-4

--------------------------------------------------------------------------------



Schedule 3
Form of Draw Request
[BORROWERS’ LETTERHEAD]
DRAW REQUEST NO. _________
TO: BANK OF AMERICA, N.A. (“Lender”)
 
 
 
 
 
LOAN NO.
 
 
 
PROJECT
[West Loop Office Buildings] [Iron Point Office Buildings]
LOCATION
[Houston, Texas] [Folsom, California]
 
 
 
BORROWER(S)
KBS SOR 1800 West Loop, LLC, a Delaware limited liability company
 
KBS SOR Iron Point, LLC, a Delaware limited liability company
 
 
 
 
FOR PERIOD ENDING
 
 
 
 
 
 

In accordance with the Term Loan Agreement in the amount of $72,450,000 dated
May 1, 2013 between Borrowers and Lender, Borrowers request that
[$____________________ be disbursed from Loan proceeds allocated to the Initial
Advance Amount] [$______________________ be disbursed from Loan proceeds in the
TILC/Capital Expenditures Holdback]. The proceeds should be credited to the
account of _______________________________________, Account No.
___________________, at _________________________________________.
TOTAL DRAW REQUEST    $_____________________
[Optional language to appoint a new Authorized Signer for draw requests:]
__________________________ is hereby designated and authorized to sign future
draw requests on behalf of Borrowers in connection with the Loan. Lender shall
be entitled to rely on draw requests given by such Person(s) until this
authorization is revoked by Borrowers in writing.
[Optional language to appoint an authorized person to give rate election notices
under the Note:]
________________________________ is hereby designated as being authorized to
give Rate Election Notices (as defined in the Note) on behalf of Borrowers under
the Note. Lender shall be entitled to rely on Rate Election Notices given by
such Person(s) until this authorization is revoked by Borrowers in writing.
AUTHORIZED SIGNER:
 
 


Dated:
 




S3-1

--------------------------------------------------------------------------------



Schedule 4
Leasing and Tenant Matters
1.    Representations and Warranties of Borrowers Regarding Leases.
Each Borrower represents and warrants that such Borrower has delivered (or will
deliver within thirty (30) days of the date of recording of the Security
Instruments) to Lender such Borrower’s standard form of tenant lease and copies
of all Leases and any guaranty(ies) thereof, affecting any part of the
Improvements of such Borrower, together with a rent roll for the Property of
such Borrower, and no such Lease or guaranty contains any option or right of
first refusal to purchase all or any portion of such Property or any present or
future interest therein.
2.    Covenants of Borrowers Regarding Leases and Rents.
Each Borrower covenants that such Borrower (a) will observe and perform all of
the obligations imposed upon the landlord in the Leases and will not do or
permit to be done anything to impair the security thereof; (b) will use its best
efforts to enforce or secure, or cause to be enforced or secured, the
performance of each and every obligation and undertaking of the respective
tenants under the Leases and will appear in and defend, at such Borrower’s sole
cost and expense, any action or proceeding arising under, or in any manner
connected with, the Leases; (c) will not collect any of the Rents more than
thirty (30) days in advance of the time when the same become due under the terms
of the Leases; (d) will not discount any future accruing Rents; (e) without the
prior written consent of Lender, will not execute any assignment of the Leases
or the Rents; (f) except as expressly permitted under this Agreement, will not
modify the rent, the term, the demised premises or the common area maintenance
charges under any of the Leases, or add or modify any option or right of first
refusal to purchase all or any portion of the Property of such Borrower or any
present or future interest therein, or surrender, cancel or terminate any Lease,
without the prior written consent of Lender (which consent shall not be
unreasonably withheld, conditioned or delayed); and (g) will execute and
deliver, at the request of Lender, all such assignments of the Leases and Rents
in favor of Lender as Lender may from time to time reasonably require.
3.    Leasing Guidelines.
Except as expressly permitted under this Agreement, no Borrower shall enter into
any Lease of space in the Improvements of such Borrower unless approved or
deemed approved by Lender prior to execution (which consent shall not be
unreasonably withheld, conditioned or delayed). Each Borrower’s standard form of
tenant lease, and any revisions thereto, must have the prior written approval of
Lender. Lender shall be “deemed” to have approved any Lease that: (a) is on the
standard form lease approved by Lender with no deviations except as approved by
Lender (subject to modifications to address customary lease modifications in the
marketplace); (b) is entered into in the ordinary course of business with a
bona fide unrelated third party tenant, and the applicable Borrower, acting in
good faith and exercising due diligence, has determined that the tenant is
financially capable of performing its obligations under the Lease; (c) is
received by Lender, together with any guaranty(ies) and financial information
received by the applicable Borrower regarding the tenant and any guarantor(s),
within fifteen (15) days after execution; (d) reflects an arm’s length
transaction; (e) contains no option or right of first refusal to purchase all or
any portion of any Property or any present or future interest therein;
(f) requires the tenant to execute and deliver to Lender an estoppel certificate
in form and substance reasonably acceptable to Lender within thirty (30) days
after notice from Lender; and (g) does not cover in excess of twenty-five
percent (25%) of the aggregate net rentable area of the applicable Improvements
or have a rental rate that is less than (i) $22.50 per square foot per year (on
a full service basis) with respect to the West Loop Property, or (ii) $19.15 per
square foot per year (on a full service basis) with respect to the

S4-1

--------------------------------------------------------------------------------



office space at the Iron Point Property. Borrowers shall provide to Lender a
correct and complete copy of each Lease, including any exhibits, and any
guaranty(ies) thereof, prior to execution unless the Lease meets the foregoing
requirements for “deemed” approval by Lender. Borrowers shall pay all reasonable
costs incurred by Lender in reviewing and approving Leases and any guaranties
thereof, and also in negotiating subordination agreements and subordination,
nondisturbance and attornment agreements with tenants, including reasonable
attorneys’ fees and costs.
For Leases that require Lender’s approval, Borrowers shall provide Lender with a
copy of the letter of intent (“LOI”) for each proposed Lease and, to the extent
available, with financial information on the proposed tenant to aid Lender in
determining whether it will consent thereto. A proposed LOI shall be deemed
approved by Lender unless Lender disapproves such LOI in writing within five (5)
Banking Days after such LOI is submitted to Lender for approval. Upon approval
(or deemed approval) of the LOI, no further approval will be required by Lender
and Lender will have granted its consent to the Lease that results from the LOI
so long as such Lease is on the applicable Borrower’s standard form of tenant
lease approved by Lender (which lease form may be modified to address customary
lease modifications in the marketplace), and the business terms in the Lease are
not materially different from the terms outlined in the approved (or deemed
approved) LOI.
In the event a Borrower satisfies all of the conditions of this Section 3 with
respect to any Lease, Lender’s consent to such Lease shall not be required.
4.    Delivery of Leasing Information and Documents.
From time to time upon Lender’s request, each Borrower shall promptly deliver to
Lender (a) complete executed copies of each Lease, including any exhibits
thereto and any guaranty(ies) thereof, (b) a complete rent roll of the Property
of such Borrower, together with such operating statements and leasing schedules
and reports as Lender may reasonably require, (c) any and all financial
statements of the tenants, subtenants and any lease guarantors to the extent
available to such Borrower, and (d) such other information regarding tenants and
prospective tenants and other leasing information as Lender may reasonably
request (to the extent available to such Borrower). Each Borrower shall use
commercially reasonable efforts to deliver to Lender such estoppel certificates,
subordination agreements and/or subordination, non-disturbance and attornment
agreements executed by such tenants as Lender may reasonably require and subject
to the terms of the applicable leases and form estoppels and subordination
agreements attached thereto.

S4-2

--------------------------------------------------------------------------------




Schedule 5
Swap Contracts
1.    Swap Documentation. If any Borrower elects to enter into a Swap Contract,
within the timeframes required by Lender and Swap Counterparty, each Borrower
shall deliver to Swap Counterparty the following documents and other items,
executed and acknowledged as appropriate, all in form and substance satisfactory
to Lender and Swap Counterparty: (a) Master Agreement in the form published by
the International Swaps and Derivatives Association, Inc. and related schedule
in the form agreed upon between such Borrower and Swap Counterparty; (b) a
confirmation under the foregoing, if applicable; (c) the Guaranty; (d) if such
Borrower is anything other than a natural person, evidence of due authorization
to enter into transactions under the foregoing Swap Contract with Swap
Counterparty, together with evidence of due authorization and execution of any
Swap Contract; and such other title endorsements, documents, instruments and
agreements as Lender and Swap Counterparty may require to evidence satisfaction
of the conditions set forth in this Section 1 of Schedule 5.
2.    Conveyance and Security Interest. To secure Borrowers’ Obligations, each
Borrower hereby transfers, assigns and transfers to Lender, and grants to Lender
a security interest in, all of such Borrower’s right, title and interest, but
not any of their obligations, duties or liabilities for any breach, in, under
and to the Swap Contract, any and all amounts received by such Borrower in
connection therewith or to which such Borrower is entitled thereunder, and all
proceeds of the foregoing.
3.    Cross-Default. It shall be an Event of Default under this Agreement if any
Event of Default occurs as defined under any Swap Contract as to which any
Borrower is the Defaulting Party, and the same is not cured, or any amounts
payable with respect to such Event of Default are not paid, within thirty (30)
days after notice of such Event of Default has been delivered to Borrower. As
used in this Section, the term “Defaulting Party” has the meanings ascribed to
it in the Swap Contract.
4.    Remedies; Cure Rights. In addition to any and all other remedies to which
Lender and Swap Counterparty are entitled at law or in equity, Swap Counterparty
shall have the right, to the extent so provided in any Swap Contract or any
Master Agreement relating thereto, (a) to declare an event of default,
termination event or other similar event thereunder and to designate an Early
Termination Date as defined under the Master Agreement, and (b) to determine net
termination amounts in accordance with the Swap Contract and to setoff amounts
between Swap Contracts. Lender shall have the right at any time (but shall have
no obligation) to take in its name or in the name of any Borrower such action as
Lender may at any time determine to be necessary or advisable to cure any
default under any Swap Contract or to protect the rights of any Borrower or Swap
Counterparty thereunder; provided, however, that before the occurrence of an
Event of Default under this Agreement, Lender shall give prior written notice to
the applicable Borrower before taking any such action. For this purpose, each
Borrower hereby constitutes Lender its true and lawful attorney-in-fact with
full power of substitution, which power of attorney is coupled with an interest
and irrevocable, to exercise, at the election of Lender, any and all rights and
remedies of any Borrower under the Swap Contract, including making any payments
thereunder and consummating any transactions contemplated thereby, and to take
any action that Lender may deem proper in order to collect, assert or enforce
any claim, right or title, in and to the Swap Contract hereby assigned and
conveyed, and generally to take any and all such action in relation thereto as
Lender shall deem advisable. Lender shall not incur any liability if any action
so taken by Lender or on its behalf shall prove to be inadequate or invalid.
Each Borrower expressly understands and agrees that Lender is not hereby
assuming any duties or obligations of such Borrower to make payments to Swap
Counterparty under any Swap Contract or under any other Loan Document. Such
payment duties and obligations remain the responsibility of the applicable
Borrower notwithstanding any language in this Agreement.

S5-1

--------------------------------------------------------------------------------




5.    Automatic Deduction and Credit.
(a)    At all times when any Swap Contract is in effect, the Borrower which is a
party to such Swap Contract shall maintain the Checking Account in good standing
with Lender. Each Borrower hereby grants to Lender and Swap Counterparty a
security interest in any such Checking Account. Each Borrower is granting this
security interest to Lender and Swap Counterparty for the purpose of securing
the Obligations.
(b)    At all times when any Swap Contract is in effect, all monthly payments
owed by Borrowers under the Note will be automatically deducted on their due
dates from the Checking Account (or any other account designated by a Borrower).
Lender is hereby authorized to apply the amounts so debited to Borrowers’
obligations under the Loan. Notwithstanding the foregoing, Lender will not
automatically deduct the principal payment at maturity from the Checking Account
(or any other account designated by a Borrower).
(c)    At all times when any Swap Contract is in effect, all payments owed by
any Borrower under any Swap Contract will be automatically deducted on their due
dates from the Checking Account (or any other account designated by a Borrower).
The preceding sentence includes each Borrower’s authorization for Lender to
debit from the Checking Account (or any other account designated by a Borrower)
any monetary obligation owed by such Borrower to Swap Counterparty following any
Early Termination Date, as defined under the Master Agreement. Swap Counterparty
is hereby authorized to apply the amounts so debited to the obligations of any
Borrower under the applicable Swap Contract.
(d)    Lender will debit the Checking Account (or any other account designated
by a Borrower) on the dates the foregoing payments become due; provided,
however, that if a due date does not fall on a Banking Day, Lender will debit
the Checking Account (or any other account designated by a Borrower) on the
first Banking Day following such due date.
(e)    Each Borrower shall maintain sufficient funds on the dates when Lender
enters debits authorized by this Agreement. If there are insufficient funds in
the Checking Account (or any other account designated by a Borrower) on any date
when Lender enters any debit authorized by this Agreement, without limiting
Lender’s other remedies in such an event, the debit will be reversed in whole or
in part, in Lender’s sole and absolute discretion, and such amount not debited
shall be deemed to be unpaid and shall be immediately due and payable in
accordance with the terms of the Note and/or the Swap Contract, as applicable.
(f)    So long as there is no Event of Default existing under this Agreement or
any Swap Contract, Lender will automatically credit the Checking Account (or any
other account designated by a Borrower) for payments owed by Swap Counterparty
under the Swap Contract. Lender will credit the Checking Account (or any other
account designated by a Borrower) on the dates the foregoing payments become
due; provided, however, that if a due date does not fall on a Banking Day,
Lender will credit the Checking Account (or any other account designated by a
Borrower) on the first Banking Day following such due date.

S5-2

--------------------------------------------------------------------------------




Schedule 6


Financial Covenants


1.    Net Worth. Unless and until a Repayment Guaranty Termination Event shall
occur, Guarantor shall maintain on a consolidated basis a Net Worth equal to at
least One Hundred Fifty Million Dollars ($150,000,000). This covenant will be
calculated as of June 30 and December 31 of each year commencing on June 30,
2013 using the results from Guarantor’s Financial Statements delivered to Lender
for the fiscal period ending as of such date. For purposes of this section:
“Net Worth” means the Total Assets of Guarantor minus the Total Liabilities of
Guarantor.
“Total Assets” means the sum of (i) the asset value of all real properties owned
by Guarantor and its subsidiaries, using an asset value for each asset equal to
the greater of (A) the undepreciated cost, determined for the applicable
measuring period in accordance with GAAP, or (B) the most recent appraised
value, plus (ii) the asset value of any other tangible assets (including but not
limited to notes receivable and CMBS securities) owned by Guarantor and its
subsidiaries, determined for the applicable measuring period in accordance with
GAAP, plus (iii) all unencumbered cash and cash equivalent investments in which
the use is unrestricted.
“Total Liabilities” means the sum of all liabilities of Guarantor and its
subsidiaries (excluding those liabilities classified as intercompany liabilities
and excluding intangible liabilities, debt discounts or premiums) as reported on
the balance sheet of the Guarantor, determined on a consolidated basis for the
applicable measuring period in accordance with GAAP.
2.    Unencumbered Liquid Assets. Unless and until a Repayment Guaranty
Termination Event shall occur, Guarantor shall maintain Unencumbered Liquid
Assets having an aggregate market value of not less than Five Million Dollars
($5,000,000). This covenant will be calculated as of June 30 and December 31 of
each year commencing on June 30, 2013 using the results from Guarantor’s
Financial Statements delivered to Lender for the fiscal period ending as of such
date. For purposes of this section:
“Eligible Stocks” includes any common or preferred stock which (i) is not
control or restricted stock under Rule 144 of the General Rules and Regulations
promulgated by the Securities and Exchange Commission under the Securities Act
of 1933, as amended, or subject to any other regulatory or contractual
restrictions on sales, (ii) is traded on a U. S. national stock exchange,
including NASDAQ, with a liquidity on such exchange for such stock acceptable to
the Lender and (iii) has, as of the close of trading on the applicable exchange
(excluding after hours trading), a per share price of at least Ten Dollars
($10).
“Unencumbered Liquid Assets” means the following assets (excluding assets of any
retirement plan) which (i) are not the subject of any lien, pledge, security
interest or other arrangement with any creditor to have his claim satisfied out
of the asset (or proceeds thereof) prior to the general creditors of the owner
of the asset, (ii) are held solely in the name of one or more credit parties
subject to this covenant (with no other persons or entities having ownership
rights therein), (iii) may be converted to cash within five (5) days, and (iv)
are otherwise acceptable to the Lender in its reasonable discretion:

S6-1

--------------------------------------------------------------------------------




(a)    Cash or cash equivalents held in the United States and denominated in
United States dollars;
(b)    United States Treasury or governmental agency obligations which
constitute full faith and credit of the United States of America;
(c)    Commercial paper rated P-1 or A1 by Moody’s or S&P, respectively;
(d)    Medium and long-term securities rated investment grade by one of the
rating agencies described in (c) above;
(e)    Eligible Stocks; and
(f)    Mutual funds quoted in The Wall Street Journal which invest primarily in
the assets described in (a) – (e) above.
3.    Leverage Ratio. Unless and until a Repayment Guaranty Termination Event
shall occur, Guarantor shall maintain a Leverage Ratio of not greater than
seventy percent (70%). This covenant will be calculated as of June 30 and
December 31 of each year commencing on June 30, 2013 using the results from
Guarantor’s Financial Statements delivered to Lender for the fiscal period
ending as of such date. For purposes of this section:
“Indebtedness” means the sum of all indebtedness for borrowed money of Guarantor
and its subsidiaries, determined on a consolidated basis for the applicable
measuring period in accordance with GAAP.
“Leverage Ratio” means the ratio, expressed as a percentage, of the Indebtedness
of Guarantor to the Total Assets of Guarantor.    

S6-2

--------------------------------------------------------------------------------




Schedule 7
Form of Confidentiality Agreement




(See Attached)





S7

--------------------------------------------------------------------------------




Non-Disclosure Agreement
This Non-Disclosure Agreement (this “Agreement”) is made this ____ day of
__________, 20__, by and among KBS SOR Acquisition IV, LLC, a Delaware limited
liability company (“KBS SOR IV”), KBS SOR Acquisition XVI, LLC, a Delaware
limited liability company (“KBS SOR XVI”), KBS Strategic Opportunity Limited
Partnership, a Delaware limited partnership (“KBS LP”), KBS Strategic
Opportunity REIT, Inc., a Maryland corporation (“KBS REIT”), KBS Capital
Advisors LLC, a Delaware limited liability company (“KBS CA”), and
____________________, a ______________________________ (the “Recipient”) (KBS
SOR IV, KBS SOR XVI, KBS LP, KBS REIT and KBS CA are collectively referred to as
“KBS”; Recipient and KBS are sometimes referred to in this Agreement
individually as a “Party” or collectively as the “Parties”).
KBS and Recipient wish to have discussions during which Recipient may be exposed
to important business and/or technical information which is the property of KBS.
Such disclosures may be in the form of written materials, by oral disclosure, or
through learned observation, and may include certain plans, designs, data,
operations, financial positions and projections, business and technical
information, trade secrets, techniques, methods, supplier and vendor contacts
and methods, development plans, acquisition plans, financing options and plans,
profit margins, services, proprietary information, and other confidential
information. Much of this information is the result of substantial expenditures
of time, money, technical expertise, and resources. And KBS considers this
information confidential and/or a trade secret. The unauthorized use or
disclosure of this information could cause significant harm to KBS’s business.
For this reason and in consideration of the mutual covenants contained in this
Agreement and the disclosure of confidential information to Recipient, the
Parties agree as follows:
1. Definitions. For purposes of this Agreement, the following definitions apply:
1.1    “Confidential Information”  means KBS’s non-public, confidential and
proprietary information and specifically includes, but is not necessarily
limited to, the following: (A) plans, data, operations, financial positions,
historical performance and projections, business and technical information,
techniques, methods, supplier and vendor contacts, development plans,
acquisition plans, financing options and plans, profit margins, services,
methodologies, techniques, designs (architectural or otherwise), specifications,
tenant lists, tenant information, leasing plans or strategies, market
information, marketing plans, personnel information, other financial
information, business strategies, rent and pricing policies, contractual
relations with customers and suppliers, business acquisition plans, business
opportunities, new personnel acquisition plans, and information, books, records,
patent applications, proprietary information, and other confidential information
and know-how relating to the business of KBS; (B) information received by KBS
from third parties under confidential conditions, which information is
identified by KBS as being subject to such conditions; and (C) KBS’s Trade
Secrets. Confidential Information does not include any information that: (W) is
or subsequently becomes publicly available without the Recipient’s breach,
directly or indirectly, of any obligation owed to KBS; (X) became known to the
Recipient prior to KBS’s disclosure of such information to the Recipient as can
 be proven by Recipient’s written records; (Y) became known to the Recipient
from a source other than KBS other than by the breach of an obligation of
confidentiality owed to KBS; or (Z) is independently developed, without any use
of KBS’s Confidential Information, by the Recipient as evidenced by its written
records.
1.2    “Trade Secrets” means information that: derives economic value, actual or
potential, from not being generally known to, or readily ascertainable by proper
means by, other persons who can obtain economic value from its disclosure or
use, and that is the subject of efforts that are reasonable under the
circumstances to maintain its secrecy.
2. Obligations of Recipient. Recipient covenants and agrees that:
2.1    It will hold all Confidential Information in trust and in the strictest
confidence and protect it in accordance with a standard of care that shall be no
less than the care it uses to protect its own information of like importance but
in no event with less than reasonable care;
2.2    It will not use, copy, or disclose, or permit any unauthorized person
access to, any Confidential Information without KBS’s permission, to be granted
or withheld in KBS’s sole discretion, and provided that any existing
confidentiality notices are included in such reproductions or, if no such
notices are included,


1

--------------------------------------------------------------------------------




 “Confidential” or some similar notice is stamped on the Confidential
Information;
2.3    It may only disclose Confidential Information to its directors, officers,
employees, consultants, insurers, reinsurers, auditors, regulators, attorneys
and agents (“Representatives”) provided such Representatives (i) have a need to
know and (ii) are informed, directed and obligated by Recipient to treat such
Confidential Information in accordance with the obligations of this Agreement.
Recipient agrees to be liable for any breach of an obligation hereunder by any
of its Representatives;
2.4    All Confidential Information, including all tangible embodiments, copies,
reproductions and summaries thereof, and any other information and materials
provided by KBS to the Recipient shall remain the sole and exclusive property of
KBS.
2.5    It shall immediately report to KBS any use or disclosure by the
Recipient’s employees or any other person of which the Recipient has knowledge
of any portion of the Confidential Information without authorization from KBS,
and will reasonably cooperate with KBS to help KBS regain possession of the
Confidential Information and prevent its further unauthorized use.
2.6    Upon the written request of KBS, Recipient will effect the destruction of
all memoranda, notes, records, tapes, documentation, disks, manuals, files,
originals, copies, reproductions and summaries (in any form or format, including
without limitation, copies resident in long or short-term computer storage
devices) of, to the extent they concern or contain Confidential Information that
are in Recipient’s possession, whether made or compiled by Recipient or
furnished to Recipient by KBS; provided that Recipient, as a regulated entity,
may retain the Confidential Information for the purposes of and for so long as
required by any law, court or regulatory agency or authority or its internal
compliance procedures. The confidentiality obligations of this Agreement shall
continue to apply to such Confidential Information retained by Recipient or its
Representatives for so long as Recipient or its Representatives retains such
Confidential Information.
3. Obligation of Recipient.  The Recipient’s obligations to maintain the
confidentiality of Confidential Information pursuant to Section 2 specifically
include, but are not limited to, not disclosing Confidential Information to any
persons or entities engaged in a field of business similar to KBS or in the
non-traded REIT industry.
4. Exception.  The obligations of confidentiality imposed by this Agreement do
not apply to any Confidential Information that is required to be disclosed
pursuant to operation of law or legal process, governmental regulation or court
order. If Recipient receives a court order or other governmental or
administrative decree of appropriate and sufficient jurisdiction requiring
disclosure of KBS’s Confidential Information, Recipient shall give KBS prompt
notice prior to such disclosure, if legally permitted, in order to permit KBS,
at its expense, to seek a protective order in the case of a court order or other
governmental or administrative decree. Recipient agrees to reasonably cooperate
with KBS, at KBS’s expense and subject to applicable law, to limit such
disclosure. Recipient shall also reasonably cooperate with KBS in seeking a
protective order subject to the payment by KBS of all out-of-pocket expenses
incurred by the party providing such cooperation at the request of KBS.
Recipient shall release only so much of KBS’s Confidential Information as
Recipient’s counsel advises is required by such order.
5. Duration. The restrictions on use and disclosure of Confidential Information
shall survive for a period of two (2) years. However, with respect to
Confidential Information that constitutes (i) a Trade Secret, or (ii) is
retained by Recipient pursuant to the second clause of Section 2.6(ii) above,
the confidentiality obligations set forth in this Agreement shall continue in
effect for so long as such Confidential Information remains a Trade Secret, or
is retained by Recipient, as applicable.
6. No Warranties.  KBS makes no warranties, express or implied, under this
Agreement or by any Confidential Information disclosed to Recipient under this
Agreement. All information disclosed hereunder is provided “as is.”
7. No Licenses or Other Obligations.  By disclosing information to the
Recipient, KBS does not grant any express or implied rights or licenses to the
Recipient with respect to any patents, copyrights, trademarks, Trade Secrets or
other proprietary rights of KBS. Nothing in this Agreement shall obligate KBS to
disclose any information to Recipient or to engage in any other business
activity with Recipient.
8. Representations and Covenants.  Recipient represents, covenants,
acknowledges, and agrees that:
8.1    It is aware and its Representatives have been advised that securities
laws prohibit any person who has material non-public information about a public
company from purchasing or selling securities of such company.


2

--------------------------------------------------------------------------------




8.2    This Agreement (and any Confidential Information) is delivered upon the
express condition that Recipient will not publicize in any manner whatsoever by
way of interviews, responses to questions or inquiries, press releases or
otherwise, any aspect or proposed aspect of the subject matter of the
Confidential Information without prior notice to and approval of KBS, except as
may otherwise be required by law.
9. Threatened Breach; Breach; Remedies.  In the event of any breach of this
Agreement by Recipient, including, without limitation, the actual or threatened
disclosure of Confidential Information without the prior express written consent
of KBS, KBS will suffer an irreparable injury, such that no remedy at law will
afford it adequate protection against, or appropriate compensation for, such
injury. Accordingly, Recipient hereby agrees that KBS shall be entitled, without
waiving any other rights or remedies, to seek specific performance of the
Recipient’s obligations as well as such other injunctive relief as may be
granted by a court of competent jurisdiction.
10.  Miscellaneous.
10.1    Severability.  If any provision of this Agreement shall not be valid for
any reason, such provision shall be entirely severable from, and shall have no
effect upon, the remainder of this Agreement. Any such invalid provision shall
be subject to partial enforcement to the extent necessary to protect the
interest of KBS.
10.2    Governing Law; Forum.  This Agreement shall be construed and controlled
by the laws of the State of California without reference to the provisions
governing conflict of laws, and both parties further consent to the exclusive
jurisdiction by the state and federal courts sitting in the State of California
of any dispute arising out of or related to this Agreement.
10.3    Enforcement by Successors or Assigns; Survivability.  The covenants and
agreements contained herein shall inure to the benefit of, and may be enforced
by, any legal successors or assigns of each Party and shall survive any
termination of the relationship between the Parties, whether such termination is
at the instance of either Party, and regardless of the reasons therefore.
10.4    Amendment; Waiver.  This Agreement, or any provision hereof, shall not
be waived, changed or terminated except by a writing signed by an authorized
officer of both Parties.
10.5    Counterparts.  This Agreement may be executed in one or more
counterparts, each of which will constitute an original, but all of which
together constitute a single document. Any signature duly affixed to this
Agreement and delivered by facsimile transmission shall be deemed to have the
same legal effect as the actual signature of the person signing this Agreement,
and any Party receiving delivery of a facsimile copy of the signed Agreement may
rely on such as having actually been signed.
10.6    Merger.  This Agreement constitutes the entire agreement between the
parties with respect to the subject matter of this Agreement, except to the
extent of existing non-disclosure agreements between the parties to which this
Agreement supplements (but supersedes to the extent of any inconsistency
therein).
10.7    No Implied Waiver.  None of the provisions of this Agreement shall be
deemed to have been waived by any act or acquiescence on the part of KBS, its
agents, or employees, but only by an instrument in writing signed by an
authorized officer of KBS. No waiver of any provision of this Agreement shall
constitute a waiver of any other provision(s) or of the same provision on
another occasion.
10.8    No Assignment.  The Recipient may not assign its rights or obligations
under this Agreement without the express written consent of KBS.
10.9    Headings and Construction.  The headings of Sections in this Agreement
are provided for convenience only and will not affect its construction or
interpretation. All references to “Section” or “Sections” refer to the
corresponding Section or Sections of this Agreement unless otherwise specified.
All words used in this Agreement will be construed to be of such gender or
number as the circumstances require. Unless otherwise expressly provided, the
word “including” does not limit the preceding words or terms.




3

--------------------------------------------------------------------------------




The parties hereto have executed this Agreement as of the date noted above.
Recipient Name:
 
 
KBS Capital Advisors LLC
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
By:
 
 
 
Name (print):
 
 
 
Name (print):
 
 
Title:
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
 


4